Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1369 Page 1 of 123



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

WOLVERINE WORLD WIDE, INC., a
Delaware corporation f/k/a Wolverine Shoe
& Tanning Corporation,

              Plaintiff,

      v.

THE AMERICAN INSURANCE COMPANY, an
Ohio corporation; INSURANCE COMPANY
OF NORTH AMERICA, a Pennsylvania
corporation; FIRST STATE INSURANCE
COMPANY, a Connecticut corporation;                  Case No. 1:19-cv-00010
AMERICAN EMPLOYERS’ INSURANCE                        Honorable Janet T. Neff
COMPANY, n/k/a SPARTA Insurance                      Magistrate Ellen S. Carmody
Company, a Connecticut corporation;
LIBERTY MUTUAL INSURANCE COMPANY, a
Massachusetts corporation; THE                       DEFENDANT THE AMERICAN
TRAVELERS INDEMNITY COMPANY, a                       INSURANCE COMPANY’S ANSWER
Connecticut corporation; EMPLOYERS                   TO PLAINTIFF’S COMPLAINT,
INSURANCE COMPANY OF WAUSAU, a                       DEFENSES, AND RELIANCE UPON
Wisconsin corporation; NORTH RIVER                   JURY DEMAND
INSURANCE COMPANY, a New Jersey
corporation; PACIFIC EMPLOYERS
INSURANCE COMPANY, a Pennsylvania
corporation; FEDERAL INSURANCE
COMPANY, an Indiana corporation; and DOE
INSURANCE COMPANIES 1-10;

              Defendants.


         DEFENDANT THE AMERICAN INSURANCE COMPANY’S ANSWER TO
      PLAINTIFF’S COMPLAINT, DEFENSES, AND RELIANCE UPON JURY DEMAND

       Defendant The American Insurance Company (hereinafter “AIC”), by counsel, for its

Answer to Plaintiff’s Complaint states as follows:
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1370 Page 2 of 123



                               Alleged Nature of the Action

       1.      Plaintiff Wolverine brings this action for declaratory judgment and for

breach of contract under comprehensive general, umbrella, and excess liability insurance

policies issued by Defendants and enclosed in Exhibits A-1 through A-11 attached hereto

(the “Policies”).

ANSWER: The allegations in Paragraph 1 fail to allege matters requiring a response

by AIC. To the extent an answer is required, AIC states upon information and belief

that Plaintiff’s complaint speaks for itself, and otherwise denies the underlying

allegations and relief sought therein as they relate to AIC, and neither admits nor

denies the allegations as they relate to other Defendants for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof.

       2.      As of the filing of this Complaint, Wolverine has been named as a defendant

in three class actions and approximately 220 individual tort actions brought by current

and/or former Michigan residents who have allegedly suffered bodily injury, property

damage, personal injury, or some combination thereof, which they attribute to exposure to

certain chemicals and waste byproducts allegedly caused by Wolverine’s historic

operations at or around a former leather tannery Wolverine operated near its principal

place of business in Rockford, Michigan (the “Rockford Site”), and/or its property located at

1855 House Street N.E., in Belmont, Michigan (the “Belmont Site”) (collectively, the “Tort

Actions”). Specifically, the plaintiffs in the Tort Actions allege that Wolverine’s use of

ScotchgardTM, a chemical that contains certain per- and polyfluoroalkyl substances

(“PFAS”), in its leather treatment process led to the increased presence of certain PFAS


                                             2
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1371 Page 3 of 123



compounds in the soil and/or groundwater and allegedly caused plaintiffs’ alleged injuries

and/or damages.

ANSWER: The allegations in Paragraph 2 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof.

       3.     Wolverine has also been named as a defendant in two government actions

related to its alleged disposal of certain PFAS compounds. On January 10, 2018, the

Michigan Department of Environmental Quality (“MDEQ”) filed a complaint against

Wolverine in federal court seeking declaratory and injunctive relief under various

environmental statutes based on increased presence of certain PFAS compounds on and

around the Rockford and Belmont Sites allegedly due to Wolverine’s historic operations.

Also on January 10, 2018, the U.S. Environmental Protection Agency (“EPA”) served on

Wolverine a Unilateral Administrative Order, ordering Wolverine to comply with its work

plan to investigate and remediate certain PFAS compounds allegedly located at the

Rockford and Belmont Sites (together with the MDEQ action, the “Government Actions”).

ANSWER: The allegations in Paragraph 3 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof.

       4.     In addition, Wolverine is named as a defendant in an action brought by

Boulder Creek Development Co., LLC (“Boulder Creek”), the owner of a nearby gravel pit

and licensed landfill where Wolverine allegedly disposed of waste byproducts several


                                            3
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1372 Page 4 of 123



decades ago.    The plaintiff in that suit seeks damages related to the clean-up and

investigation of its property based on causes of action sounding in environmental statute,

negligence, fraud, and nuisance. (This action collectively with the Government Actions and

the Tort Actions are referred to herein as the “Underlying Actions”).

ANSWER: The allegations in Paragraph 4 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof.

       5.      The Defendants’ Policies described herein and enclosed in Exhibits A-1

through A-11 consist of primary, umbrella, and excess comprehensive general liability

insurance policies for policy periods spanning from 1957 through 1986 requiring the

Defendant-Insurers to defend and indemnify Wolverine, in full, from suits alleging property

damage, bodily injury, and/or personal injury (the “Policies”). Certain of the Policies,

including all of the primary policies and certain of the excess and umbrella policies, contain

a duty to defend, which requires each of the applicable insurers to provide a full defense to

Wolverine in connection with each of the Underlying Actions. As discussed herein, each of

the primary insurer Defendants whose Policies contain such a duty to defend and those

excess and umbrella insurer Defendants whose Policies require that they defend Wolverine

where, for example, the underlying insurer has failed or refused to honor their respective

duty to defend, have each failed or refused to provide Wolverine with a full defense in

breach of each of their obligations under the Policies and applicable law.

ANSWER: AIC denies the allegations in Paragraph 5 as they relate to AIC as untrue,

and neither admits nor denies the allegations therein as they relate to other


                                              4
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1373 Page 5 of 123



defendants for the reason that it lacks sufficient information or knowledge to form a

belief as to their truth, and leaves Plaintiff to its proofs thereof.

       6.     The Policies also provide insurance coverage to Wolverine requiring each of

the insurers to pay all costs and expenses incurred by Wolverine in connection with any

indemnity incurred by Wolverine in connection with the Underlying Actions, including any

settlements or judgments. As discussed more fully herein, all of the Defendants have failed

to acknowledge or agree to honor their indemnity obligations under the Policies to pay or

reimburse Wolverine for any indemnity costs, which Wolverine may be legally obligated to

pay in connection with any settlements or judgments for covered damages alleged in the

Underlying Actions.

ANSWER: AIC denies the allegations in Paragraph 6 as they relate to AIC as untrue,

and neither admits nor denies the allegations therein as they relate to other

defendants for the reason that it lacks sufficient information or knowledge to form a

belief as to their truth, and leaves Plaintiff to its proofs thereof.

       7.     Each of the Underlying Actions alleges a covered, or potentially covered,

Occurrence and seeks damages from Property Damage, Bodily Injury and/or Personal

Injury, as those terms are defined in the Policies, during the period of each of the Policies.

Accordingly, each of the primary insurer Defendants, and certain of the excess and

umbrella insurer Defendants, has a duty to defend Wolverine in full and to provide a

complete indemnity to Wolverine on a joint and several, “all sums” basis, in connection

with each of the Underlying Actions under each of the primary Policies. Each of the

umbrella and excess insurer Defendants have an obligation to acknowledge coverage and

agree to indemnify Wolverine in the Underlying Actions upon exhaustion of the applicable


                                              5
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1374 Page 6 of 123



underlying coverage or – where required by the Policies – immediately provide Wolverine

with a full defense where, for example, the applicable underlying primary insurer

Defendant has failed or refused to defend Wolverine in full for the Underlying Actions.

ANSWER: AIC denies the allegations in Paragraph 7 as they relate to AIC as untrue,

and neither admits nor denies the allegations therein as they relate to other

defendants for the reason that it lacks sufficient information or knowledge to form a

belief as to their truth, and leaves Plaintiff to its proofs thereof.

       8.     To date, each of the Defendants has failed and/or refused to provide

Wolverine with a full defense in connection with each of the Underlying Actions under each

of the Policies, and each of the Defendants also has failed and/or refused to agree to

provide Wolverine with a complete indemnity on a joint and several, “all sums” basis, in

connection with any settlements and/or judgments in the Underlying Actions.

ANSWER: AIC denies the allegations in Paragraph 8 as they relate to AIC as untrue,

and neither admits nor denies the allegations therein as they relate to other

defendants for the reason that it lacks sufficient information or knowledge to form a

belief as to their truth, and leaves Plaintiff to its proofs thereof.

       9.     Wolverine brings this action for declaratory judgment pursuant to MCR

2.605, seeking a declaration that each of the primary insurer Defendants is obligated to (1)

provide Wolverine with a full defense in connection with the Underlying Actions; and/or

(2) pay in full the costs and expenses of the investigation and defense of the Underlying

Actions; and (3) pay in full for any of Wolverine’s legal liabilities incurred, to be incurred,

or paid in connection with the Underlying Actions, including any settlements and/or

judgments. Wolverine further seeks a declaration that each of the umbrella and excess


                                              6
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1375 Page 7 of 123



insurer Defendants with a duty to defend or obligation to pay defense costs must: (1)

provide Wolverine with a full defense in connection with the Underlying Actions; and/or

(2) pay in full the costs and expenses of the investigation and defense of the Underlying

Actions. Wolverine further seeks a declaration that all of the umbrella and excess insurer

Defendants must pay in full any of Wolverine’s legal liabilities incurred, to be incurred, or

paid in connection with the Underlying Actions, including any settlements and/or

judgments. Wolverine also seeks other declarations as to its rights under the Policies, all in

accordance with the contractual provisions of these Policies, insuring obligations imposed

or implied by law, and the reasonable expectations of Wolverine as an insured.

ANSWER: The allegations in Paragraph 9 fail to allege matters requiring a response

by AIC. To the extent an answer is required, AIC states upon information and belief

that Plaintiff’s complaint speaks for itself, and otherwise denies the underlying

allegations and relief sought therein as they relate to AIC, and neither admits nor

denies the allegations as they relate to other Defendants for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof.

       10.    Wolverine further seeks damages for breach of contract. The primary insurer

Defendants each have breached their Policies by failing or refusing to undertake or honor

their contractual obligations fully to provide a complete defense to Wolverine and/or to

pay in full Wolverine’s costs and expenses of investigation and defense. Each of the excess

and umbrella insurer Defendants with a duty to defend also have breached their Policies by

failing or refusing to undertake or honor their contractual obligations fully to provide a

complete defense to Wolverine and/or to pay in full Wolverine’s costs and expenses of


                                              7
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1376 Page 8 of 123



investigation and defense. Additionally, each of the Defendants has breached its respective

duties of good faith and fair dealing owed to Wolverine in connection with their handling of

Wolverine’s claims.

ANSWER: AIC denies the allegations in Paragraph 10 as they relate to AIC as untrue,

and neither admits nor denies the allegations therein as they relate to other

defendants for the reason that it lacks sufficient information or knowledge to form a

belief as to their truth, and leaves Plaintiff to its proofs thereof.

       11.    Wolverine has performed all acts and preconditions necessary and/or

required under the Policies, specifically including, but not limited to, payment of premiums

and providing timely and proper notice of all claims and/or suits, which have been satisfied

by, among other things, the filing of this Complaint. All conditions and conditions precedent

to Defendants’ performance of their obligations under the Policies have been satisfied or

performed by Wolverine, or their performance is or has been waived or excused by the

conduct of these Defendants or by operation of law.

ANSWER: AIC denies the allegations in Paragraph 11 as they relate to AIC as untrue,

and neither admits nor denies the allegations therein as they relate to other

defendants for the reason that it lacks sufficient information or knowledge to form a

belief as to their truth, and leaves Plaintiff to its proofs thereof.

                                      Alleged Parties

       12.    Plaintiff Wolverine, whose principal place of business is located in Rockford,

Michigan, is incorporated under the laws of the State of Delaware and is engaged in the

business of designing, manufacturing, and marketing a broad line of quality footwear.




                                              8
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1377 Page 9 of 123



ANSWER: The allegations in Paragraph 12 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof.

       13.     Defendant The American Insurance Company (“AIC”) is an insurance

company organized under the laws of the State of Ohio, with its principal place of business

in Chicago, Illinois.

ANSWER: AIC admits the allegations contained in Paragraph 13.

       14.     Defendant Insurance Company of North America (“INA”) is an insurance

company organized under the laws of the State of Pennsylvania, with its principal place of

business in Philadelphia, Pennsylvania.

ANSWER: The allegations in Paragraph 14 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof.

       15.     Defendant First State Insurance Company (“First State”) is an insurance

company organized under the laws of the State of Connecticut, with its principal place of

business in Boston, Massachusetts.

ANSWER: The allegations in Paragraph 15 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof.




                                            9
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1378 Page 10 of 123



       16.    Defendant American Employers’ Insurance Company (“AEIC”), n/k/a

SPARTA Insurance Company, is an insurance company organized under the laws of the

State of Connecticut, with its principal place of business in Farmington, Connecticut.

ANSWER: The allegations in Paragraph 16 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof.

       17.    Defendant Liberty Mutual Insurance Company (“Liberty”) is an insurance

company organized under the laws of the State of Massachusetts, with its principal place of

business in Boston, Massachusetts.

ANSWER: The allegations in Paragraph 17 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof.

       18.    Defendant The Travelers Indemnity Company (“Travelers”) is an insurance

company organized under the laws of the State of Connecticut, with its principal place of

business in Hartford, Connecticut.

ANSWER: The allegations in Paragraph 18 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof.




                                             10
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1379 Page 11 of 123



       19.    Defendant Employers Insurance Company of Wausau (“Wausau”) is an

insurance company organized under the laws of the State of Wisconsin, with its principal

place of business in Boston, Massachusetts.

ANSWER: The allegations in Paragraph 19 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof.

       20.    Defendant North River Insurance Company (“North River”) is an insurance

company organized under the laws of the State of New Jersey, with its principal place of

business in Morristown, New Jersey.

ANSWER: The allegations in Paragraph 20 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof.

       21.    Defendant Pacific Employers Insurance Company (“Pacific”) is an insurance

company organized under the laws of the State of Pennsylvania, with its principal place of

business in Philadelphia, Pennsylvania.

ANSWER: The allegations in Paragraph 21 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof.




                                              11
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1380 Page 12 of 123



       22.    Defendant Federal Insurance Company (“Federal”) is an insurance company

organized under the laws of the State of Indiana, with its principal place of business in

Philadelphia, Pennsylvania.

ANSWER: The allegations in Paragraph 22 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof.

       23.    At all times pertinent, AIC, INA, First State, AEIC, Liberty, Travelers, Wausau,

North River, Pacific, and Federal (collectively, “Defendants”) were, and are, licensed to do

business, and were and are doing and transacting business, in the State of Michigan.

Defendants each issued Policies to Wolverine under which relief is being sought herein.

ANSWER: AIC objects as the allegations in Paragraph 23 are vague, ambiguous, and

unlimited as to time or duration. Answering subject to objections, AIC admits only

that it is and was authorized to conduct business in Michigan at various times and

currently, denies the remaining allegations in Paragraph 23 as they relate to AIC, and

neither admits nor denies the allegations contained therein as they relate to other

defendants for the reason that it lacks sufficient information or knowledge to form a

belief as to their truth, and leaves Plaintiff to its proofs thereof.

       24.    Doe Insurance Companies 1 through 10 are insurance companies whose

identities are currently unknown to Plaintiff that issued general liability insurance policies

(including primary, umbrella, and excess insurance policies) responsive to the Underlying

Actions for which relief is being sought herein. When the true identities of such insurance




                                             12
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1381 Page 13 of 123



companies become known to Plaintiff, this Complaint will be amended to identify such

Defendant insurance companies.

ANSWER: The allegations in Paragraph 24 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof.

                             Alleged Jurisdiction and Venue

       25.    This Court has subject matter jurisdiction over this civil action, with the

amount in controversy in excess of $25,000, pursuant to MCL § 600.605, which confers this

Court with general jurisdiction over all matters not expressly assigned to other courts.

Pursuant to MCR 2.112(O), Plaintiff verifies that this case involves a business dispute as

defined by MCL 600.8031.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 25

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof.

       26.    Venue for this action is proper in this Court pursuant to MCL § 600.1621

because Defendants conduct business in this County, and because Wolverine resides,

maintains a place of business, and maintains a registered office in this County.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 26

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof.




                                             13
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1382 Page 14 of 123



                                   Alleged Background

       27.    Wolverine is engaged in the business of designing, manufacturing, and

marketing a broad line of quality footwear.

ANSWER: The allegations in Paragraph 27 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof.

       28.    As alleged in the Underlying Actions, Wolverine has operated a leather

tannery at the Rockford Site, and has utilized or maintained property in furtherance of this

business at the Belmont Site.

ANSWER: The allegations in Paragraph 28 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

pleadings referenced therein speak for themselves.

       29.    As alleged in the Underlying Actions, in approximately 1958 Wolverine

began incorporating ScotchgardTM, a chemical that contains certain PFAS compounds, into

or part of its tannery process. Wolverine disposed of tanning by-products at or around the

Belmont Site after it began incorporating ScotchgardTM into its tannery process and did so

until around 1970, when it began disposing at landfills.

ANSWER: The allegations in Paragraph 29 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves


                                              14
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1383 Page 15 of 123



Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

pleadings referenced therein speak for themselves.

       30.    Wolverine properly and timely provided notice to all the Defendants of the

Underlying Actions, including but not limited to in correspondence dated November 2,

2017, January 8, 2018, February 13, 2018, March 6, 2018, April 10, 2018, June 20, 2018,

October 12, 2018, December 6, 2018, and December 7, 2018. Wolverine also promptly and

timely provided all Defendants with all complaints and any amendments thereto from the

Underlying Actions received by Wolverine to date and Wolverine has and continues to

cooperate with the Defendants with respect to its claim(s).

ANSWER: AIC objects as the allegations in Paragraph 30 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering subject

to objections and to the extent a response is required, AIC denies the allegations

therein as they relate to AIC, and neither admits nor denies the allegations contained

therein as they relate to other defendants for the reason that it lacks sufficient

information or knowledge to form a belief as to their truth, and leaves Plaintiff to its

proofs thereof.

       31.    All of the Underlying Actions constitute claims and/or demands and/or suits

alleging that the acts and/or omissions of Wolverine, a named insured under the Policies,

constitute an occurrence, occurrences, or series of continuous occurrences, all of which

occurred within the policy periods of the Policies. Those occurrence(s) are alleged to have

caused bodily injury, property damage, personal injury, and/or some combination thereof.

As such, all of the Underlying Actions, and potentially forthcoming actions not yet filed,


                                            15
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1384 Page 16 of 123



trigger each of the primary insurer Defendants’, and certain of the excess and umbrella

insurer Defendants’, obligations to fully defend and all of the insurer Defendants’

obligations to fully indemnify Wolverine for any settlements or judgments in the

Underlying Actions on a joint and several, “all sums” basis, under each of the Policies.

ANSWER: AIC objects as the allegations in Paragraph 31 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering said

Paragraph subject to objections and to the extent a response is required, AIC denies

the allegations therein as they relate to AIC, and neither admits nor denies the

allegations contained therein as they relate to other defendants for the reason that it

lacks sufficient information or knowledge to form a belief as to their truth, and

leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

objections, AIC states that any pleadings referenced therein speak for themselves.

I.     Allegations Regarding the MDEQ Action

       32.    The MDEQ informed Wolverine that it had allegedly detected certain PFAS

compounds in or around Wolverine’s property through its investigation into the presence

of certain PFAS compounds in groundwater near the Belmont Site. The Kent County Health

Department initiated a similar investigation.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 32

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said

Paragraph subject to objections, AIC states that any documents referenced therein

speak for themselves.


                                                16
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1385 Page 17 of 123



      33.      On January 10, 2018, the MDEQ filed a complaint against Wolverine in

federal court seeking declaratory and injunctive relief under various environmental

statutes, Michigan Department of Environmental Quality v Wolverine World Wide, Inc, Case

No 1:18-cv-00039 (WD Mich). The complaint in the MDEQ action is attached hereto as

Exhibit B-1.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 33

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said

Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

      34.      The MDEQ asks the court to impose various obligations for the investigation,

remediation, clean-up, and mitigation of those areas, homes, and residents allegedly

impacted by the disposal of certain PFAS compounds, including by asking the court to

require Wolverine to provide short-term and long-term drinking water supplies to

impacted wells.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 34

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said

Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

      35.      The gravamen of the MDEQ complaint is that “Wolverine has contributed and

continues to contribute to the past and present handling, storage, treatment,

transportation, and/or disposal of solid waste at properties owned by Wolverine, and also


                                            17
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1386 Page 18 of 123



at properties owned by others, in such a manner that resulted in releases of [certain PFAS

compounds] at levels that resulted in detections that exceed applicable Michigan cleanup

criteria . . . and which may present an imminent and substantial endangerment to human

health and the environment.” Ex. B-1, ¶ 4.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 35

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said

Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       36.    The MDEQ seeks declaratory and injunctive relief, and other damages to be

determined by the court, and requests the court to compel Wolverine to:

              a.     Investigate and assess the location and extent of releases or

                     threatened releases of certain PFAS compounds into the environment;

              b.     Develop and implement plans for the continued sampling and analysis

                     of impacts to drinking water wells from certain PFAS compounds

                     released or disposed of by Wolverine;

              c.     Provide alternate drinking water supplies to users of drinking water

                     wells impacted by certain PFAS compounds for which Wolverine is

                     responsible;

              d.     Provide long-term, reliable drinking water supplies to users of

                     drinking water wells, including by connecting residents to municipal

                     drinking water supplies, to address unacceptable risks posed by a




                                             18
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1387 Page 19 of 123



                      release or threat of release of certain PFAS compounds allegedly

                      attributable to Wolverine;

              e.      Perform response activities required under the Michigan Natural

                      Resources and Environmental Protection Act to abate any

                      endangerment to human health and the environment from exposure

                      to certain PFAS compounds at locations where they have come to be

                      located; and

              f.      Payment of the State’s past and future response activity costs of

                      surveillance and enforcement.

Ex. B-1, ¶¶ 5-6, and at 20.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 36

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said

Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       37.     The MDEQ action alleges a covered occurrence, occurrences, or series of

occurrences under the Policies and seeks damages from property damage, bodily injury,

and/or personal injury during the policy periods of the Policies. The allegations in the

MDEQ action triggered the primary insurer Defendants’, and certain of the excess and

umbrella insurer Defendants’, respective duties to fully defend Wolverine and/or to pay in

full Wolverine’s defense and investigation costs in the Underlying Actions in accordance

with the terms of their respective Policies as discussed in full herein. The allegations in the

MDEQ action also require each of the insurer Defendants to agree to fully indemnify


                                              19
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1388 Page 20 of 123



Wolverine on a joint and several, “all sums” basis, for any settlements or judgments in the

Underlying Actions in accordance with the terms of their respective Policies as discussed in

full herein.

ANSWER: AIC objects as the allegations in Paragraph 37 are vague, ambiguous,

unlimited as to time, period, or policy, and otherwise call for one or more legal

conclusions to which no response is required. Answering said Paragraph subject to

objections and to the extent a response is required, AIC denies the allegations

therein as they relate to AIC, and neither admits nor denies the allegations contained

therein as they relate to other defendants for the reason that it lacks sufficient

information or knowledge to form a belief as to their truth, and leaves Plaintiff to its

proofs thereof. Further answering said Paragraph subject to objections, AIC states

that any pleadings or documents referenced therein speak for themselves.

II.    Allegations Regarding the EPA Action

       38.     Also on January 10, 2018, the EPA served on Wolverine a Unilateral

Administrative Order (“UAO”), In the Matter of Wolverine Worldwide Tannery and House

Street Disposal Site, CERCLA Docket No V-W-18-C-004 (US EPA), ordering Wolverine to

comply with its work plan to investigate and remediate contamination at the Rockford and

Belmont Sites. The UAO in the EPA action is attached hereto as Exhibit B-2

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 38

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said

Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.


                                            20
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1389 Page 21 of 123



       39.    The UAO provided that the EPA had evaluated the data from the MDEQ’s

investigation, and Wolverine’s own investigation, compared the results to the list of

CERCLA hazardous substances (as provided in 40 C.F.R. Part 302), and found that “[l]isted

hazardous substances were detected at levels above typical background concentrations

and at levels that exceeded applicable State action levels in all soil, groundwater and

surface water sediment samples.”        Ex. B-2, ¶ 7(k).   The EPA ordered Wolverine to

implement and complete a work plan to remediate the Rockford and Belmont Sites.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 39

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said

Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       40.    The EPA action alleges a covered occurrence, occurrences, or series of

occurrences under the Policies and seeks damages from property damage, bodily injury,

and/or personal injury during the policy periods of the Policies. The allegations in the EPA

action triggered the primary insurer Defendants’, and certain of the excess and umbrella

insurer Defendants’, respective duties to fully defend Wolverine and/or to pay in full

Wolverine’s defense and investigation costs in the Underlying Actions in accordance with

the terms of their respective Policies as discussed in full herein. The allegations in the EPA

action also require each of the insurer Defendants to agree to fully indemnify Wolverine on

a joint and several, “all sums” basis, for any settlements or judgments in the Underlying

Actions in accordance with the terms of their respective Policies as discussed in full herein.




                                              21
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1390 Page 22 of 123



ANSWER: AIC objects as the allegations in Paragraph 40 are vague, ambiguous,

unlimited as to time, period, or policy, and otherwise call for one or more legal

conclusions to which no response is required. Answering said Paragraph subject to

objections and to the extent a response is required, AIC denies the allegations

therein as they relate to AIC, and neither admits nor denies the allegations contained

therein as they relate to other defendants for the reason that it lacks sufficient

information or knowledge to form a belief as to their truth, and leaves Plaintiff to its

proofs thereof. Further answering said Paragraph subject to objections, AIC states

that any pleadings referenced therein speak for themselves.

       41.    The EPA action alleges a covered occurrence or series of occurrences under

the Policies and seeks damages from property damage, bodily injury, and/or personal

injury during the policy periods of the Policies, which has triggered the primary insurer

Defendants’ respective duties to defend and indemnify Wolverine, triggered the obligation

of each applicable umbrella insurer to defend and indemnify Wolverine in the event of

denial of coverage by the relevant primary insurer, and obligated each applicable umbrella

and excess insurer to assume the primary insurer’s obligations upon exhaustion of the

relevant underlying policy.

ANSWER: AIC objects as the allegations in Paragraph 41 are vague, ambiguous,

unlimited as to time, period, or policy, and otherwise call for one or more legal

conclusions to which no response is required. Answering said Paragraph subject to

objections and to the extent a response is required, AIC denies the allegations

therein as they relate to AIC, and neither admits nor denies the allegations contained

therein as they relate to other defendants for the reason that it lacks sufficient


                                           22
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1391 Page 23 of 123



information or knowledge to form a belief as to their truth, and leaves Plaintiff to its

proofs thereof. Further answering said Paragraph subject to objections, AIC states

that any pleadings referenced therein speak for themselves.

III.   Allegations Regarding the Boulder Creek Action

       42.    On November 14, 2018, Wolverine was named as a defendant in an action

brought by Boulder Creek, the owner of a sanitary landfill and gravel mining operation

located at 4300 Cannonsburg Rd. NE, Belmont, MI 49306 (the “NE Gravel Site”), where

Wolverine allegedly disposed of waste byproducts several decades ago, Boulder Creek

Development Co, LLC v Wolverine World Wide, Inc, Case No. 18-10212-CE (Kent Cty Mi Cir

Ct) (the “Boulder Creek Action”). The complaint in the Boulder Creek Action is attached

hereto as Exhibit B-3.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 42

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said

Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       43.    The Boulder Creek Action alleges that in or around 1958, Wolverine “began

incorporating PFAS compounds . . . in its own manufacturing operations by treating leather

and finished shoes with ScotchgardTM in order to weatherproof its products” and that “[i]n

order to effect disposal of its waste [related to the tanning process], Wolverine utilized

several dumpsites and dumping methods in Kent County, including, but certainly not

limited to, the use of the now-infamous House Street dump, spreading the waste on

farmland, and the NE Gravel site.” Ex. B-3, ¶¶ 26, 29.


                                             23
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1392 Page 24 of 123



ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 43

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said

Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       44.    The Boulder Creek Action alleges that the presence of PFAS and other

chemical compounds at the NE Gravel Site from approximately the 1950s to present has

caused property damage and personal injury. The plaintiff in the Boulder Creek Action

seeks damages related to the clean-up and investigation of its property based on causes of

action sounding in environmental statute, negligence, fraud, and nuisance.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 44

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said

Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       45.    The Boulder Creek Action alleges a covered occurrence, occurrences, or

series of occurrences under the Policies and seeks damages from property damage, bodily

injury, and/or personal injury during the policy periods of the Policies. The allegations in

the Boulder Creek Action triggered the primary insurer Defendants’, and certain of the

excess and umbrella insurer Defendants’, respective duties to fully defend Wolverine

and/or to pay in full Wolverine’s defense and investigation costs in the Underlying Actions

in accordance with the terms of their respective Policies as discussed in full herein. The

allegations in the Boulder Creek Action also require each of the insurer Defendants to agree


                                            24
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1393 Page 25 of 123



to fully indemnify Wolverine on a joint and several, “all sums” basis, for any settlements or

judgments in the Underlying Actions in accordance with the terms of their respective

Policies as discussed in full herein.

ANSWER: AIC objects as the allegations in Paragraph 45 are vague, ambiguous,

unlimited as to time, period, or policy, and otherwise call for one or more legal

conclusions to which no response is required. Answering said Paragraph subject to

objections and to the extent a response is required, AIC denies the allegations

therein as they relate to AIC, and neither admits nor denies the allegations contained

therein as they relate to other defendants for the reason that it lacks sufficient

information or knowledge to form a belief as to their truth, and leaves Plaintiff to its

proofs thereof. Further answering said Paragraph subject to objections, AIC states

that any pleadings referenced therein speak for themselves.

IV.    Allegations Regarding the Class Actions

       46.     Wolverine has been named as a defendant in three class actions brought by

current and/or former Michigan residents who have allegedly suffered bodily injury,

property damage, personal injury, or some combination thereof, which they attribute to

exposure to soil and/or groundwater containing certain PFAS compounds allegedly

originating from Wolverine’s historic operations at or around the Rockford and Belmont

Sites. Those plaintiffs allege that the presence of certain PFAS compounds in the soil

and/or groundwater caused their alleged injuries and/or damages.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 46

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said


                                             25
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1394 Page 26 of 123



Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       47.    On December 1, 2017, Wolverine was named as a defendant in Beverly

Zimmerman et al v The 3M Company et al, Case No 1:17-cv-01062 (WD Mich) (the

“Zimmerman Class Action”). The complaint in the Zimmerman Class Action is attached

hereto as Exhibit B-4.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 47

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said

Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       48.    The Zimmerman Class Action alleges that Wolverine began using

ScotchgardTM in 1958, that thereafter, “Wolverine engaged in a number of grossly negligent

practices including the disposal and maintenance of toxic waste and sludge, that led to the

contamination of the surrounding environment and drinking water with PFAS and other

hazardous chemicals,” and that “[t]he ongoing presence of PFAS contamination has

impacted Plaintiffs and the Class Members’ properties, is a blight on the affected

communities and deprives Plaintiffs and Class Members of their free use and enjoyment of

their property.” Ex. B-4, ¶¶ 59, 128.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 48

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said




                                            26
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1395 Page 27 of 123



Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       49.    The Zimmerman Class Action alleges that the presence of certain PFAS and

other chemical compounds at and around the properties, and in the water supply, of the

plaintiffs and class members from approximately the 1950s to present has caused property

damage, bodily injury, and/or personal injury. The plaintiffs in the Zimmerman Class

Action seek damages based on causes of action sounding in trespass, negligence, nuisance,

products liability, fraud, and emotional distress, among others.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 49

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said

Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       50.    The Zimmerman Class Action alleges a covered occurrence, occurrences, or

series of occurrences under the Policies and seeks damages from property damage, bodily

injury, and/or personal injury during the policy periods of the Policies. The allegations in

the Zimmerman Class Action triggered the primary insurer Defendants’, and certain of the

excess and umbrella insurer Defendants’, respective duties to fully defend Wolverine

and/or to pay in full Wolverine’s defense and investigation costs in the Underlying Actions

in accordance with the terms of their respective Policies as discussed in full herein. The

allegations in the Zimmerman Class Action also require each of the insurer Defendants to

agree to fully indemnify Wolverine on a joint and several, “all sums” basis, for any




                                             27
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1396 Page 28 of 123



settlements or judgments in the Underlying Actions in accordance with the terms of their

respective Policies as discussed in full herein.

ANSWER: AIC objects as the allegations in Paragraph 50 are vague, ambiguous,

unlimited as to time, period, or policy, and otherwise call for one or more legal

conclusions to which no response is required. Answering said Paragraph subject to

objections and to the extent a response is required, AIC denies the allegations

therein as they relate to AIC, and neither admits nor denies the allegations contained

therein as they relate to other defendants for the reason that it lacks sufficient

information or knowledge to form a belief as to their truth, and leaves Plaintiff to its

proofs thereof. Further answering said Paragraph subject to objections, AIC states

that any pleadings referenced therein speak for themselves.

       51.    On March 5, 2018, Wolverine was named as a defendant in Megan Johns et al

v Wolverine World Wide, Inc., Case No 18-02078-CE (Kent Cty Mi Cir Ct) (the “Johns Class

Action”). The complaint in the Johns Class Action is attached hereto as Exhibit B-5.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 51

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said

Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       52.    The Johns Class Action, which was recently removed to federal court (see

Megan Johns et al v Wolverine World Wide, Inc, Case No 1:18-cv-01302 (WD Mich)) alleges

that Wolverine began using ScotchgardTM in 1958, that thereafter, “Wolverine engaged in

grossly negligent practices including the dumping and disposal of its tannery and


                                               28
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1397 Page 29 of 123



manufacturing waste [containing certain PFAS compounds] into the environment

throughout Kent County, Michigan,” and that “Plaintiffs’ [sic] and the Class have, and

continue, to experience harms resulting from Wolverine’s negligent use, handling, disposal

and dumping of PFAS into the environment, including interference with their property

rights.” Ex. B-5, ¶¶ 14, 35.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 52

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said

Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       53.     The Johns Class Action further alleges that the presence of certain PFAS and

other chemical compounds at and around the properties, and in the water supply, of the

plaintiffs and class members from approximately the 1950s to present has caused property

damage, bodily injury, and/or personal injury. The plaintiffs in the Johns Class Action seek

damages based on causes of action sounding in negligence, nuisance, fraud, and emotional

distress, among others.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 53

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said

Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       54.     The Johns Class Action alleges a covered occurrence, occurrences, or series of

occurrences under the Policies and seeks damages from property damage, bodily injury,


                                             29
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1398 Page 30 of 123



and/or personal injury during the policy periods of the Policies. The allegations in the

Johns Class Action triggered the primary insurer Defendants’, and certain of the excess and

umbrella insurer Defendants’, respective duties to fully defend Wolverine and/or to pay in

full Wolverine’s defense and investigation costs in the Underlying Actions in accordance

with the terms of their respective Policies as discussed in full herein. The allegations in the

Johns Class Action also require each of the insurer Defendants to agree to fully indemnify

Wolverine on a joint and several, “all sums” basis, for any settlements or judgments in the

Underlying Actions in accordance with the terms of their respective Policies as discussed in

full herein.

ANSWER: AIC objects as the allegations in Paragraph 54 are vague, ambiguous,

unlimited as to time, period, or policy, and otherwise call for one or more legal

conclusions to which no response is required. Answering said Paragraph subject to

objections and to the extent a response is required, AIC denies the allegations

therein as they relate to AIC, and neither admits nor denies the allegations contained

therein as they relate to other defendants for the reason that it lacks sufficient

information or knowledge to form a belief as to their truth, and leaves Plaintiff to its

proofs thereof. Further answering said Paragraph subject to objections, AIC states

that any pleadings referenced therein speak for themselves.

       55.     On December 4, 2018, Wolverine was named as a defendant in Susan Henry v

Wolverine World Wide, Inc et al, Case No 1:18-cv-01924-UNA (D Del) (the “Henry Class

Action”). The complaint in the Henry Class Action is attached hereto as Exhibit B-6.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 55

for the reason that it lacks sufficient information or knowledge to form a belief as to


                                              30
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1399 Page 31 of 123



their truth, and leaves Plaintiff to its proofs thereof. Further answering said

Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       56.    The Henry Class Action alleges that Wolverine used ScotchgardTM “[f]rom the

late 1950’s until about 2002,” that during this time, Wolverine “unreasonably dispos[ed] of

materials containing toxic chemicals, including [certain PFAS compounds], in a manner that

guaranteed they would enter the environment, including ground and water,” and that

“Plaintiff and Putative Classes have suffered exposure, personal injury, bioaccumulation of

PFCs in their blood which causes known cancers and diseases, property damage, and the

diminution of property value as a result of the [certain PFAS compounds] contamination

caused by Defendants, including of drinking water supplies.” Ex. B-6, ¶¶ 46, 154, 285.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 56

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said

Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       57.    The Henry Class Action alleges that the presence of certain PFAS and other

chemical compounds at and around the properties, and in the water supply, of the plaintiffs

and class members from approximately the 1950s to present has caused property damage,

bodily injury, and/or personal injury. The plaintiffs in the Henry Class Action seek damages

based on causes of action sounding in negligence, medical monitoring, products liability,

nuisance, and emotional distress, among others.




                                             31
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1400 Page 32 of 123



ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 57

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said

Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       58.     The Henry Class Action alleges a covered occurrence, occurrences, or series

of occurrences under the Policies and seeks damages from property damage, bodily injury,

and/or personal injury during the policy periods of the Policies. The allegations in the

Henry Class Action triggered the primary insurer Defendants’, and certain of the excess and

umbrella insurer Defendants’, respective duties to fully defend Wolverine and/or to pay in

full Wolverine’s defense and investigation costs in the Underlying Actions in accordance

with the terms of their respective Policies as discussed in full herein. The allegations in the

Henry Class Action also require each of the insurer Defendants to agree to fully indemnify

Wolverine on a joint and several, “all sums” basis, for any settlements or judgments in the

Underlying Actions in accordance with the terms of their respective Policies as discussed in

full herein.

ANSWER: AIC objects as the allegations in Paragraph 58 are vague, ambiguous,

unlimited as to time, period, or policy, and otherwise call for one or more legal

conclusions to which no response is required. Answering said Paragraph subject to

objections and to the extent a response is required, AIC denies the allegations

therein as they relate to AIC, and neither admits nor denies the allegations contained

therein as they relate to other defendants for the reason that it lacks sufficient

information or knowledge to form a belief as to their truth, and leaves Plaintiff to its


                                              32
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1401 Page 33 of 123



proofs thereof. Further answering said Paragraph subject to objections, AIC states

that any pleadings referenced therein speak for themselves.

V.     Allegations Regarding the Individual Actions

       59.    Wolverine has been named as a defendant in over 220 individual actions

brought by current and/or former Michigan residents who have allegedly suffered bodily

injury, property damage, personal injury, or some combination thereof, which they

attribute to exposure to soil and/or groundwater containing certain PFAS compounds

allegedly originating from Wolverine’s historic operations at or around the Rockford and

Belmont Sites. Those plaintiffs allege that the presence of certain PFAS compounds in the

soil and/or groundwater caused their alleged injuries and/or damages.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 59

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said

Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       60.    The vast majority of the individual actions were brought by the same law

firm and, as such, the allegations across individual actions are substantially similar. In

many instances, the key allegations that trigger coverage under the Policies are identical

across individual actions. Accordingly, Wolverine discusses herein an exemplar individual

action as representative of the entire universe of individual actions.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 60

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said


                                              33
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1402 Page 34 of 123



Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       61.    In John D. Stewart et al v Wolverine World Wide, Inc, et al, Case No 18-09087-

C2 (Kent Cty Mi Cir Ct) (the “Stewart Exemplar Action”), the plaintiffs allege that from 1939

to 1970, “Wolverine dumped sludge, liquid, and barrels containing hazardous tannery

waste into unlined seepage pits and trenches, which Wolverine understood would leach

into groundwater,” and that “[t]he aquifer from which Plaintiffs’ [sic] obtain drinking water

is contaminated with tannery waste containing toxic chemicals called [certain PFAS

compounds] [because] Wolverine used and then dumped [certain PFAS compounds] into

the bare ground.” Ex. B-7, ¶¶ 1-2.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 61

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said

Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       62.    With respect to the geographic area of concern, the Stewart Exemplar Action

alleges disposal at areas north of the House Street property “in an unlicensed dump area off

of Jewell Avenue NE” and “in the area to the west of Wolven Avenue NE, in an old gravel pit

and onto farmland,” both in Algoma Township, Michigan. Ex. B-7 at ¶¶ 125, 126 (Kent Cty

Mi Cir Ct).

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 62

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said


                                             34
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1403 Page 35 of 123



Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       63.    The Stewart Exemplar Action further alleges that “due to contaminated

drinking water, the residents’ use, enjoyment, and value of their properties has been

substantially impaired, and the residents and their children face an increased risk to a host

of deadly and severe health problems, some of which have already materialized.

Wolverine’s contamination has caused severe diminution in property value, extreme

anxiety, adverse health effects, and an increased risk to future injuries.” Ex. B-7, ¶ 7.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 63

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said

Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       64.     The Stewart Exemplar Action, like all of the individual actions, alleges that

the presence of certain PFAS compounds and other chemical compounds at and around the

properties, and in the water supply, of the plaintiffs has caused property damage, bodily

injury, and/or personal injury. The plaintiffs in the Stewart Exemplar Action seek damages

based on causes of action sounding in nuisance, negligence, ultra hazardous activity,

products liability, and environmental statute, among others.

ANSWER: AIC neither admits nor denies the allegations contained in Paragraph 64

for the reason that it lacks sufficient information or knowledge to form a belief as to

their truth, and leaves Plaintiff to its proofs thereof. Further answering said




                                               35
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1404 Page 36 of 123



Paragraph subject to objections, AIC states that any pleadings or documents

referenced therein speak for themselves.

       65.    The Stewart Exemplar Action and each of the individual actions allege a

covered occurrence, occurrences, or series of occurrences under the Policies and seek

damages from property damage, bodily injury, and/or personal injury during the policy

periods of the Policies. The allegations in the Stewart Exemplar Action and each of the

individual actions triggered the primary insurer Defendants’, and certain of the excess and

umbrella insurer Defendants’, respective duties to fully defend Wolverine and/or to pay in

full Wolverine’s defense and investigation costs in the Underlying Actions in accordance

with the terms of their respective Policies as discussed in full herein. The allegations in the

Stewart Exemplar Action and each of the individual actions also require each of the insurer

Defendants to agree to fully indemnify Wolverine on a joint and several, “all sums” basis,

for any settlements or judgments in the Underlying Actions in accordance with the terms of

their respective Policies as discussed in full herein.

ANSWER: AIC objects as the allegations in Paragraph 65 are vague, ambiguous,

unlimited as to time, period, or policy, and otherwise call for one or more legal

conclusions to which no response is required. Answering said Paragraph subject to

objections and to the extent a response is required, AIC denies the allegations

therein as they relate to AIC, and neither admits nor denies the allegations contained

therein as they relate to other defendants for the reason that it lacks sufficient

information or knowledge to form a belief as to their truth, and leaves Plaintiff to its

proofs thereof. Further answering said Paragraph subject to objections, AIC states

that any pleadings referenced therein speak for themselves.


                                               36
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1405 Page 37 of 123



                                     The Alleged Policies

I.     Wolverine’s Alleged Primary Insurance Policies

       66.        Defendants AIC, INA, Liberty, Travelers, and Wausau (“Primary Insurers”)

issued primary insurance policies to Wolverine during the relevant policy periods, each of

which, upon information and belief, contains a duty to defend Wolverine in connection with

each of the Underlying Actions immediately upon receiving notice of a suit alleging a

potentially covered occurrence, occurrences, or series of occurrences. To date, AIC, INA,

Liberty, Travelers, and Wausau have failed and/or refused, in breach of their Policies, to

honor in full their duty to defend Wolverine in each of the Underlying Actions under each of

their Policies.

ANSWER: AIC objects as the allegations in Paragraph 66 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering said

Paragraph subject to objections and to the extent a response is required, AIC denies

the allegations therein as they relate to AIC, and neither admits nor denies the

allegations contained therein as they relate to other defendants for the reason that it

lacks sufficient information or knowledge to form a belief as to their truth, and

leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

objections, AIC otherwise states that the terms, exclusions, conditions, and contents

of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

themselves and relies upon same with respect to any rights, duties, or obligation

thereunder.




                                              37
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1406 Page 38 of 123



       67.    To the extent the primary policies issued by Defendants AIC, INA, Liberty,

Travelers, and/or Wausau contain self-insured retentions, on information and belief, such

self-insured retentions have been or will be satisfied and Defendants are obligated to honor

in full their duty to defend and to provide Wolverine with a full defense in connection with

each of the Underlying Actions.

ANSWER: AIC objects as the allegations in Paragraph 67 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering said

Paragraph subject to objections and to the extent a response is required, AIC denies

the allegations therein as they relate to AIC, and neither admits nor denies the

allegations contained therein as they relate to other defendants for the reason that it

lacks sufficient information or knowledge to form a belief as to their truth, and

leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

objections, AIC states that any policies, to the extent they exist and all terms,

contents, and the issuance thereof are proven, speak for themselves.

       68.    Defendant Liberty issued the following primary insurance policies to

Wolverine (“Liberty Policies”) that, on information and belief, each contain a duty to defend

Wolverine for all of the Underlying Actions and an obligation to fully indemnify Wolverine

for all settlements and/or judgments on a joint and several, “all sums” basis arising from

the Underlying Actions:

                      Policy Periods                Policy Number
                   4/6/1957 – 4/6/1958            LP1-141-050531-028
                   4/6/1958 – 4/6/1959            LP1-141-050531-029
                   4/6/1959 – 4/6/1960            LP1-141-050531-020
                   4/6/1960 – 4/6/1961            LP1-141-050531-021

                                             38
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1407 Page 39 of 123



                  4/6/1961 – 4/6/1962            LP1-141-050531-022
                  4/6/1962 – 4/6/1963            LP1-141-050531-023
                  4/6/1963 – 4/6/1964            LP1-141-050531-024
                  4/6/1964 – 4/6/1965            LP1-141-050531-025
                  1/1/1966 – 4/6/1966            LP1-141-050531-026
                  4/6/1967 – 4/6/1968            LG1-141-050531-087
                  4/6/1968 – 1/1/1969            LG1-141-050531-088
                  1/1/1969 – 1/1/1970            LG1-141-050531-089
                  1/1/1970 – 1/1/1971            LG1-141-050531-080
                  1/1/1971 – 1/1/1972            LG1-141-050531-081
                  1/1/1972 – 2/28/1973           LG1-141-050531-082

ANSWER: The allegations in Paragraph 68 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

      69.    Attached as Exhibit A-1 are true and correct copies of those Liberty Policies

and/or certain evidence thereof currently in Wolverine’s possession.

ANSWER: The allegations in Paragraph 69 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

      70.    The Liberty Policies contained in Exhibit A-1 each provide insurance

coverage on an occurrence basis for all suits alleging property damage, bodily injury,

and/or personal injury during the policy periods and they each contain a duty to defend

Wolverine and an obligation to indemnify Wolverine on an “all sums” basis for any

settlements and/or judgments. Upon information and belief, the remaining Liberty Policies

                                            39
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1408 Page 40 of 123



contain substantially identical terms, conditions and obligations including a duty to defend

and indemnify Wolverine on an “all sums” basis from any suits alleging property damage,

bodily injury, and/or personal injury during the policy periods.

ANSWER: The allegations in Paragraph 70 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       71.    Each of the Underlying Actions alleges a covered, or potentially covered,

occurrence, occurrences, or series of occurrences under the Liberty Policies contained in

Exhibit A-1 and allege property damage, bodily injury, and/or personal injury during the

policy periods of the Liberty Policies. As such, the allegations in the Underlying Actions

require Liberty to provide Wolverine with a full defense and to indemnify Wolverine on an

“all sums” basis. Each of the Underlying Actions also allege a covered, or potentially

covered, occurrence, occurrences, or series of occurrences under the remaining Liberty

Policies based on alleged property damage, bodily injury, and/or personal injury during the

policy periods of the Liberty Policies. As such, the allegations in the Underlying Actions

require Liberty to provide Wolverine with a full defense and to indemnify Wolverine on an

“all sums” basis under the remaining Liberty Policies.

ANSWER: The allegations in Paragraph 71 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves




                                             40
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1409 Page 41 of 123



Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       72.     The Liberty Policies contained in Exhibit A-1 include coverage terms that are

identical, or substantially similar, to the following exemplary coverage terms:

               The company will pay on behalf of the insured all sums which
               the insured shall become legally obligated to pay as damages
               because of…bodily injury or…property damage to which this
               insurance applies, caused by an occurrence, and the company
               shall have the right and duty to defend any suit against the
               insured seeking damages on account of such bodily injury or
               property damage, even if any of the allegations of the suit are
               groundless, false or fraudulent, and may make such
               investigation and settlement of any claim or suit as it deems
               expedient….

(Ex. A-1, Policy LG1-141-050531-082, Pt. I.) These Liberty Policies define bodily injury as

“bodily injury, sickness or disease sustained by any person” and property damage as

“injury to or destruction of tangible property.” (Id., Definitions.)

ANSWER: The allegations in Paragraph 72 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       73.     The Liberty Policies contained in Exhibit A-1 define occurrence as “an

accident, including injurious exposure to conditions, which results, during the policy

period, in bodily injury or property damage neither expected nor intended from the

standpoint of the insured.” (Id.)

ANSWER: The allegations in Paragraph 73 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

                                               41
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1410 Page 42 of 123



sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       74.    In addition to bodily injury and property damage coverage, the Liberty

Policies contained in Exhibit A-1 provide coverage for personal injury liability:

              The Company will pay on behalf of the insured all sums which
              the insured shall become legally obligated to pay as damages
              because of personal injury, and the company shall have the
              right and duty to defend any suit against the insured seeking
              damages on account of such personal injury, even if any of
              the allegations of the suit are groundless, false or fraudulent,
              and may make such investigation and settlement of any claim
              or suit as it deems expedient….

(Id., Personal Injury Liability Insurance Endorsement, Pt. I.) These Liberty Policies define

personal injury as including “(1) any injury to the feelings or reputation of a natural person,

including mental anguish, and (2) any injury to intangible property sustained by an

organization as the result of false eviction, malicious prosecution, libel, slander or

defamation; but the term ‘personal injury’ shall not include injury included within the

definitions of ‘bodily injury’ and ‘property damage’” (Id., Personal Injury Liability

Insurance Endorsement, Pt. IV.)

ANSWER: The allegations in Paragraph 74 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.




                                              42
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1411 Page 43 of 123



       75.    The Liberty Policies not contained in Exhibit A-1, upon information and

belief, contain substantially identical terms, conditions and obligations as those alleged in

the preceding paragraphs.

ANSWER: The allegations in Paragraph 75 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       76.    To date, Liberty has failed and/or refused to honor in full its duty to defend

or to pay for a full and complete defense of Wolverine under the Liberty Policies with

respect to each of the Underlying Actions.

ANSWER: The allegations in Paragraph 76 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       77.    Wolverine, upon information and belief, has performed all of its obligations

and satisfied all the conditions of the foregoing Liberty Policies, or such performance or

satisfaction has been waived and/or excused by the conduct of Liberty or by operation of

law.

ANSWER: The allegations in Paragraph 77 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves


                                             43
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1412 Page 44 of 123



Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       78.    Wolverine has conducted a diligent and thorough search for the insurance

policies issued by Liberty in its care, custody, and control. Wolverine also requested that

Defendant Liberty conduct a diligent search for any insurance policies in its possession that

were issued to Wolverine at any time and provide coverage for comprehensive (or

commercial) general liability. Despite Wolverine’s reasonable request, Defendant Liberty

has failed and/or refused to conduct a diligent and thorough search for insurance policies

in its possession, care, custody and control issued by Liberty to Wolverine.

ANSWER: The allegations in Paragraph 78 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       79.    AIC issued the following primary insurance policy to Wolverine (the “AIC

Primary Policy”) that, upon information and belief, contains a duty to defend Wolverine for

all of the Underlying Actions and an obligation to indemnify Wolverine for all settlements

and/or judgments on a joint and several, “all sums” basis arising from the Underlying

Actions:

                      Policy Period                   Policy Number
                   4/6/1966 – 4/6/1967                  K2342252

ANSWER: AIC objects as the allegations in Paragraph 79 are vague, ambiguous,

speculative, and otherwise call for one or more legal conclusions to which no

response is required. Answering said Paragraph subject to objections and to the
                                             44
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1413 Page 45 of 123



extent a response is required, AIC denies the allegations therein and leaves Plaintiff

to its proofs thereof. Further answering said Paragraph subject to objections, AIC

states that any policies, to the extent they exist and all terms, contents, and the

issuance thereof are proven, speak for themselves.

      80.    Upon information and belief, the AIC Primary Policy provides insurance

coverage on an occurrence basis for all suits alleging property damage, bodily injury,

and/or personal injury during the policy period and contains a duty to defend Wolverine

and to indemnify Wolverine for any settlements and/or judgments.

ANSWER: AIC objects as the allegations in Paragraph 80 are vague, ambiguous,

speculative, and otherwise call for one or more legal conclusions to which no

response is required. Answering said Paragraph subject to objections and to the

extent a response is required, AIC denies the allegations therein and leaves Plaintiff

to its proofs thereof. Further answering said Paragraph subject to objections, AIC

states that any policies, to the extent they exist and all terms, contents, and the

issuance thereof are proven, speak for themselves.

      81.    Upon information and belief, each of the Underlying Actions alleges a covered

occurrence, occurrences, or series of occurrences under the AIC Primary Policy and seeks

damages from property damage, bodily injury, and/or personal injury during the policy

period of the AIC Primary Policy, which has triggered AIC’s duty to defend and indemnify

Wolverine.

ANSWER: AIC objects as the allegations in Paragraph 81 are vague, ambiguous,

speculative, and otherwise call for one or more legal conclusions to which no

response is required. Answering said Paragraph subject to objections and to the


                                           45
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1414 Page 46 of 123



extent a response is required, AIC denies the allegations therein and leaves Plaintiff

to its proofs thereof. Further answering said Paragraph subject to objections, AIC

states that any policies, to the extent they exist and all terms, contents, and the

issuance thereof are proven, speak for themselves.

       82.    To date, AIC has failed and/or refused to honor in full its duty to defend or to

pay for a full and complete defense to Wolverine under the AIC Primary Policy with respect

to each of the Underlying Actions.

ANSWER: AIC objects as the allegations in Paragraph 82 are vague, ambiguous,

speculative, and otherwise call for one or more legal conclusions to which no

response is required. Answering said Paragraph subject to objections and to the

extent a response is required, AIC denies the allegations therein and leaves Plaintiff

to its proofs thereof. Further answering said Paragraph subject to objections, AIC

states that any policies, to the extent they exist and all terms, contents, and the

issuance thereof are proven, speak for themselves.

       83.    Wolverine, upon information and belief, has performed all of its obligations

and satisfied all the conditions of the foregoing Policy, or such performance or satisfaction

has been waived and/or excused by the conduct of AIC or by operation of law.

ANSWER: AIC objects as the allegations in Paragraph 83 are vague, ambiguous,

speculative, and otherwise call for one or more legal conclusions to which no

response is required. Answering said Paragraph subject to objections and to the

extent a response is required, AIC denies the allegations therein and leaves Plaintiff

to its proofs thereof. Further answering said Paragraph subject to objections, AIC




                                             46
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1415 Page 47 of 123



states that any policies, to the extent they exist and all terms, contents, and the

issuance thereof are proven, speak for themselves.

       84.    Wolverine has conducted a diligent and thorough search for the insurance

policies issued by AIC in its care, custody, and control. Wolverine also requested that AIC

conduct a diligent search for any insurance policies in its possession that were issued to

Wolverine at any time and that provide coverage for comprehensive (or commercial)

general liability. Despite Wolverine’s reasonable request, AIC has failed and/or refused to

conduct a diligent and thorough search for insurance policies issued by AIC to Wolverine.

ANSWER: AIC objects as the allegations in Paragraph 84 are vague and ambiguous.

Answering said Paragraph subject to objections, AIC denies the allegations therein as

they relate to AIC, and neither admit nor deny the allegations therein as they may

relate to Plaintiff, and leaves Plaintiff to its proofs thereof.

       85.    Attached at Exhibit A-2 are true and correct copies of policies issued by AIC

to Wolverine and/or certain evidence thereof currently in Wolverine’s possession.

ANSWER: AIC objects as the allegations in Paragraph 85 are vague and ambiguous.

Answering said Paragraph subject to objections, AIC denies the allegations therein as

they relate to AIC, and neither admit nor deny the allegations therein as they may

relate to Plaintiff and leaves Plaintiff to its proofs thereof.

       86.    Defendant INA issued the following primary insurance policies to Wolverine

(the “INA Primary Policies”) that each contain a duty to defend Wolverine for all of the

Underlying Actions and an obligation to indemnify Wolverine for all settlements and/or

judgments on a joint and several, “all sums” basis, arising from the Underlying Actions:




                                             47
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1416 Page 48 of 123



                      Policy Periods                 Policy Number
                   3/1/1977 – 3/1/1978                GAL 331483
                   3/1/1978 – 3/1/1979                GAL 376803
                   3/1/1979 – 3/1/1980                GAL 376812

ANSWER: The allegations in Paragraph 86 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       87.    Attached at Exhibit A-3 are true and correct copies of the INA Primary

Policies and/or certain evidence thereof currently in Wolverine’s possession.

ANSWER: The allegations in Paragraph 87 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       88.    The INA Primary Policies each provide insurance coverage on an occurrence

basis for all suits alleging property damage, bodily injury, and/or personal injury during

the policy periods and they each contain a duty to defend Wolverine and to indemnify

Wolverine for any settlements and/or judgments.

ANSWER: The allegations in Paragraph 88 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves




                                            48
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1417 Page 49 of 123



Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       89.    Each of the Underlying Actions alleges a covered occurrence, occurrences, or

series of occurrences under the INA Primary Policies and seeks damages from property

damage, bodily injury, and/or personal injury during the policy periods of the INA Primary

Policies, which has triggered INA’s duty to defend and indemnify Wolverine.

ANSWER: The allegations in Paragraph 89 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       90.    The INA Primary Policies include coverage terms that are identical, or

substantially similar, to the following exemplary coverage terms:

              The company will pay on behalf of the Insured all sums which
              the insured shall become legally obligated to pay as damages
              because of…bodily injury or…property damage to which this
              insurance applies, caused by an occurrence, and the company
              shall have the right and duty to defend any suit against the
              Insured seeking damages on account of such bodily injury or
              property damage, even if any of the allegations of the suit are
              groundless, false or fraudulent, and may make such
              investigation and settlement of any claim or suit as it deems
              expedient….

(Ex. A-3, Policy GAL 376803, Coverage Part, Pt. I.) The INA Primary Policies define bodily

injury as “bodily injury, sickness or disease sustained by any person which occurs during

the policy period, including death at any time resulting therefrom” and property damage as

“(1) physical injury to or destruction of tangible property which occurs during the policy

period, including the loss of use thereof at any time resulting therefrom, or (2) loss of use of

                                              49
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1418 Page 50 of 123



tangible property which has not been physically injured or destroyed provided such loss of

use is caused by an occurrence during the policy period.” (Id., Definitions.)

ANSWER: The allegations in Paragraph 90 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       91.    The INA Primary Policies define occurrence as “an accident, including

continuous or repeated exposure to conditions, which results in bodily injury or property

damage neither expected nor intended from the standpoint of the insured.” (Id.)

ANSWER: The allegations in Paragraph 91 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       92.    In addition to bodily injury and property damage coverage, the INA Primary

Policies provide coverage for personal injury liability:

              The Company will pay on behalf of the Insured all sums which
              the Insured shall become legally obligated to pay as damages
              because of injury (therein called “personal injury”) sustained
              by any person or organization, and arising out of one or more
              of the following offenses committed in the conduct of the
              Named Insured’s business:… wrongful entry or eviction, or
              other invasion of the right of private occupancy; if such offense
              is committed during the policy period…and the Company shall
              have the right and duty to defend any suit against the Insured
              seeking damages on account of such personal injury even if any
              of the allegations of the suit are groundless, false or fraudulent,


                                              50
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1419 Page 51 of 123



              and may make such investigation and settlement of any claim
              or suit as it deems expedient….

(Id., Personal Injury Liability Insurance Coverage Part.)

ANSWER: The allegations in Paragraph 92 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       93.    To date, INA has failed and/or refused to honor in full its duty to defend or to

pay for a full and complete defense of Wolverine under the INA Primary Policies with

respect to each of the Underlying Actions.

ANSWER: The allegations in Paragraph 93 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       94.    Wolverine has performed all of its obligations and satisfied all the conditions

of the INA Primary Policies, or such performance or satisfaction has been waived and/or

excused by the conduct of INA or by operation of law.

ANSWER: The allegations in Paragraph 94 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

                                              51
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1420 Page 52 of 123



       95.    Defendant Travelers issued the following primary insurance policies to

Wolverine (the “Travelers Policies”) that, upon information and belief, each contain a duty

to defend Wolverine for all of the Underlying Actions and an obligation to indemnify

Wolverine for all settlements and/or judgments on a joint and several, “all sums” basis,

arising from the Underlying Actions:

                      Policy Periods                Policy Number
                   1/1/1980 – 1/1/1981           TR-SLG-168T045-4-80
                   1/1/1981 – 1/1/1982           TR-SLG-168T045-4-81
                   1/1/1982 – 1/1/1983           TR-SLG-168T045-4-82
                   1/1/1983 – 1/1/1984           TR-SLG-168T045-4-83
                   1/1/1984 – 1/1/1985           TR-SLG-168T045-4-84
                   1/1/1985 – 1/1/1986           TR-SLG-168T045-4-85

ANSWER: The allegations in Paragraph 95 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       96.    Attached at Exhibit A-4 is a true and correct copy of one of the Travelers

Policies (the “Travelers Policy”) and/or certain evidence thereof currently in Wolverine’s

possession.

ANSWER: The allegations in Paragraph 96 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.




                                            52
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1421 Page 53 of 123



       97.     The Travelers Policy contained in Exhibit A-4 provides insurance coverage

on an occurrence basis for all suits alleging property damage, bodily injury, and/or

personal injury during the policy periods and contains a duty to defend Wolverine and to

indemnify Wolverine for any settlements and/or judgments. Upon information and belief,

the remaining Travelers Policies contain substantially identical terms, conditions and

obligations.

ANSWER: The allegations in Paragraph 97 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       98.     Each of the Underlying Actions alleges a covered occurrence, occurrences, or

series of occurrences under the Travelers Policy contained in Exhibit A-4 and seeks

damages from property damage, bodily injury, and/or personal injury during the policy

periods of the Travelers Policies, which has triggered Travelers’ duty to defend and

indemnify Wolverine. Upon information and belief, each of the Underlying Actions alleges

a covered occurrence, occurrences, or series of occurrences under the remaining Travelers

Policies and seeks damages from property damage, bodily injury, and/or personal injury

during the policy periods of the Travelers Policies, which has triggered Travelers’ duty to

defend and indemnify Wolverine under the remaining Travelers Policies.

ANSWER: The allegations in Paragraph 98 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves


                                            53
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1422 Page 54 of 123



Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       99.     The Travelers Policy includes the following coverage terms:

               The company will pay on behalf of the insured all sums which
               the insured shall become legally obligated to pay as damages
               because of…bodily injury or…property damage to which this
               insurance applies, caused by an occurrence, and the company
               shall have the right and duty to defend any suit against the
               insured seeking damages on account of such bodily injury or
               property damage, even if any of the allegations of the suit are
               groundless, false or fraudulent, and may make such
               investigation and settlement of any claim or suit as it deems
               expedient….

(Ex. A-4, Policy TR-SLG-168T045-4-82, Comprehensive General Liability Coverage Part, Pt.

I.) The Travelers Policy defines bodily injury as “bodily injury, sickness or disease sustained

by any person which occurs during the policy period, including death at any time resulting

therefrom” and property damage as “(1) physical injury to or destruction of tangible

property which occurs during the policy period, including the loss of use thereof at any

time resulting therefrom, or (2) loss of use of tangible property which has not been

physically injured or destroyed provided such loss of use is caused by an occurrence during

the policy period.” (Id., Definitions.)

ANSWER: The allegations in Paragraph 99 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.




                                              54
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1423 Page 55 of 123



       100.   The Travelers Policy defines occurrence as “an accident, including

continuous or repeated exposure to conditions, which results in bodily injury or property

damage neither expected nor intended from the standpoint of the insured.” (Id.)

ANSWER: The allegations in Paragraph 100 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       101.   In addition to bodily injury and property damage coverage, the Travelers

Policy provides coverage for personal injury liability:

              The Company will pay on behalf of the insured all sums which
              the insured shall become legally obligated to pay as damages
              because of personal injury or advertising injury to which this
              insurance applies, sustained by any person or organization and
              arising out of the conduct of the named insured’s business…and
              the Company shall have the right and duty to defend any suit
              against the insured seeking damages on account of such injury,
              even if any of the allegations of the suit are groundless, false or
              fraudulent, and may make such investigation and settlement of
              any claim or suit as it deems expedient….

(Id., Broad Form Comprehensive General Liability Endorsement, Pt. II.) The Travelers

Policies define personal injury as including “wrongful entry or eviction or other invasion of

the right of private occupancy.” (Id.)

ANSWER: The allegations in Paragraph 101 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

                                              55
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1424 Page 56 of 123



       102.   Upon information and belief, the Travelers Policies not contained in Exhibit

A-4 contain substantially identical terms, conditions and obligations as those alleged in the

preceding paragraphs.

ANSWER: The allegations in Paragraph 102 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       103.   To date, Travelers has failed and/or refused to honor in full its duty to defend

or to pay for a full and complete defense of Wolverine under the Travelers Policies with

respect to each of the Underlying Actions.

ANSWER: The allegations in Paragraph 103 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       104.   Wolverine has performed all of its obligations and satisfied all the conditions

of the Travelers Policy, or such performance or satisfaction has been waived and/or

excused by the conduct of Travelers or by operation of law. Upon information and belief,

Wolverine has performed all of its obligations and satisfied all the conditions of each of the

Travelers Policies, or such performance or satisfaction has been waived and/or excused by

the conduct of Travelers or by operation of law.




                                             56
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1425 Page 57 of 123



ANSWER: The allegations in Paragraph 104 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       105.   Wolverine has conducted a diligent and thorough search for the insurance

policies issued by Travelers in its care, custody, and control. Wolverine also requested that

Defendant Travelers conduct a diligent search for any insurance policies in its possession

that were issued to Wolverine at any time and provide coverage for comprehensive (or

commercial) general liability.     Despite Wolverine’s reasonable request, Defendant

Travelers has failed and/or refused to conduct a diligent and thorough search for insurance

policies issued by Travelers to Wolverine.

ANSWER: The allegations in Paragraph 105 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       106.   Defendant Wausau issued the following primary insurance policies to

Wolverine (the “Wausau Policies”) that each contain a duty to defend Wolverine for all of

the Underlying Actions and an obligation to indemnify Wolverine for all settlements and/or

judgments on a joint and several, “all sums” basis, arising from the Underlying Actions:

                     Policy Periods                  Policy Number
                  2/28/1973 – 1/1/1974               1724 00 045849
                  1/1/1974 – 1/1/1975                1725 00 045849

                                             57
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1426 Page 58 of 123



                   1/1/1975 – 1/1/1976              1726 00 045849
                   1/1/1976 – 1/1/1977              1727 00 045849

ANSWER: The allegations in Paragraph 106 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

      107.    Attached at Exhibit A-5 are true and correct copies of the Wausau Policies

and/or certain evidence thereof currently in Wolverine’s possession.

ANSWER: The allegations in Paragraph 107 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

      108.   The Wausau Policies each provide insurance coverage on an occurrence basis

for all suits alleging property damage, bodily injury, and/or personal injury during the

policy periods and they each contain a duty to defend Wolverine and to indemnify

Wolverine for any settlements and/or judgments.

ANSWER: The allegations in Paragraph 108 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.



                                            58
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1427 Page 59 of 123



       109.   Each of the Underlying Actions alleges a covered occurrence, occurrences, or

series of occurrences under the Wausau Policies and seeks damages from property

damage, bodily injury, and/or personal injury during the policy periods of the Wausau

Policies, which has triggered Wausau’s duty to defend and indemnify Wolverine.

ANSWER: The allegations in Paragraph 109 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       110.   The Wausau Policies include coverage terms that are identical, or

substantially similar, to the following exemplary coverage terms:

              The company will pay on behalf of the insured all sums which
              the insured shall become legally obligated to pay as damages
              because of…bodily injury or…property damage to which this
              insurance applies, caused by an occurrence, and the company
              shall have the right and duty to defend any suit against the
              insured seeking damages on account of such bodily injury or
              property damage, even if any of the allegations of the suit are
              groundless, false or fraudulent, and may make such
              investigation and settlement of any claim or suit as it deems
              expedient….

(Ex. A-5, Policy 1726 00 045849, Coverages, Pt. I.) The Wausau Policies define bodily

injury as “bodily injury, sickness or disease sustained by any person which occurs during

the policy period, including death at any time resulting therefrom” and property damage as

“(1) physical injury or destruction of tangible property which occurs during the policy

period, including the loss of use thereof at any time resulting therefrom, or (2) loss of use of

tangible property which has not been physically injured or destroyed provided such loss of

use is caused by an occurrence during the policy period.” (Id., Definitions.)

                                              59
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1428 Page 60 of 123



ANSWER: The allegations in Paragraph 110 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       111.   The Wausau Policies define occurrence as “an accident, including continuous

or repeated exposure to conditions, which results in bodily injury or property damage

neither expected nor intended from the standpoint of the insured.” (Id.)

ANSWER: The allegations in Paragraph 111 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       112.   In addition to bodily injury and property damage coverage, the Wausau

Policies provide coverage for personal injury liability:

              THE COMPANY WILL PAY ON BEHALF OF THE INSURED ALL SUMS WHICH
              THE INSURED SHALL BECOME LEGALLY OBLIGATED TO PAY AS DAMAGES
              BECAUSE OF PERSONAL INJURY SUSTAINED BY ANY PERSON OR
              ORGANIZATION, AND ARISING OUT OF ANY ACT OR OMISSION COMMITTED IN
              THE CONDUCT OF THE NAMED INSURED’S BUSINESS, IF SUCH ACTS OR
              OMISSIONS OCCUR DURING THE POLICY PERIOD…AND THE COMPANY SHALL
              HAVE THE RIGHT AND DUTY TO DEFEND ANY SUIT AGAINST THE INSURED
              SEEKING DAMAGES ON ACCOUNT OF SUCH PERSONAL INJURY EVEN IF ANY
              OF THE ALLEGATIONS OF THE SUIT ARE GROUNDLESS, FALSE OR
              FRAUDULENT, AND MAY MAKE SUCH INVESTIGATION AND SETTLEMENT OF
              ANY CLAIM OR SUIT AS IT DEEMS EXPEDIENT….

(Id., End. 2.) The Wausau Policies define personal injury as “(1) any injury to the feelings or

reputation of a natural person, including mental anguish, and (2) any injury to intangible


                                              60
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1429 Page 61 of 123



property sustained by any person or organization as a result of libel, slander, defamation,

wrongful entry or eviction or malicious prosecution; but the term ‘personal injury’ shall not

include injury included within the definitions of ‘bodily injury’ and ‘property damage.’” (Id.)

ANSWER: The allegations in Paragraph 112 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       113.   To date, Wausau has failed and/or refused to honor in full its duty to defend

or to pay for a full and complete defense of Wolverine under the Wausau Policies with

respect to each of the Underlying Actions.

ANSWER: The allegations in Paragraph 113 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       114.   Wolverine has performed all of its obligations and satisfied all the conditions

of the Wausau Policies, or such performance or satisfaction has been waived and/or

excused by the conduct of Wausau or by operation of law.

ANSWER: The allegations in Paragraph 114 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves




                                              61
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1430 Page 62 of 123



Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

II.    Wolverine’s Alleged Excess and Umbrella Insurance Policies

       115.   Defendants AIC, INA, First State, AEIC, North River, Pacific, and Federal

issued excess and/or umbrella insurance policies to Wolverine during the relevant policy

periods that contain a duty to defend and/or indemnify Wolverine in connection with each

of the Underlying Actions upon the exhaustion, satisfaction, and/or reduction of the limits

of the Primary Policies.

ANSWER: AIC objects as the allegations in Paragraph 115 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering said

Paragraph subject to objections and to the extent a response is required, AIC denies

the allegations as they relate to AIC, neither admits nor denies the allegations

contained therein as they relate to other defendants for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph subject to

objections, AIC states that any policies, to the extent they exist and all terms,

contents, and the issuance thereof are proven, speak for themselves.

       116.   Certain of the umbrella policies additionally require that the insurer

Defendant immediately provide Wolverine with a full defense where the applicable

underlying primary insurer Defendant has failed and/or refused to defend Wolverine in full

for the Underlying Actions.




                                            62
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1431 Page 63 of 123



ANSWER: AIC objects as the allegations in Paragraph 116 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering said

Paragraph subject to objections and to the extent a response is required, AIC denies

the allegations as they relate to AIC, neither admits nor denies the allegations

contained therein as they relate to other defendants for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph subject to

objections, AIC states that any policies, to the extent they exist and all terms,

contents, and the issuance thereof are proven, speak for themselves.

       117.   To date, AIC, INA, Liberty, Travelers, and Wausau have failed and/or refused

to acknowledge coverage and agree to defend and/or indemnify Wolverine in the

Underlying Actions upon exhaustion of the applicable underlying coverage or – where

required by the Policies – immediately provide Wolverine with a full defense where the

applicable underlying primary insurer Defendant has failed or refused to defend Wolverine

in full for the Underlying Actions. Those umbrella insurer Defendants who issued Policies

requiring them to defend Wolverine in the Underlying Actions where the underlying

primary insurer has denied coverage have breached their contractual obligations by

refusing and/or failing to do so.

ANSWER: AIC objects as the allegations in Paragraph 117 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering said

Paragraph subject to objections and to the extent a response is required, AIC denies


                                           63
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1432 Page 64 of 123



the allegations as they relate to AIC, neither admits nor denies the allegations

contained therein as they relate to other defendants for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph subject to

objections, AIC states that any policies, to the extent they exist and all terms,

contents, and the issuance thereof are proven, speak for themselves.

       118.   AIC issued the following excess insurance policies to Wolverine (the “AIC

Excess Policies”):

                        Policy Periods               Policy Number
                     1/1/1980 – 1/1/1981              XLX 1362260
                     1/1/1981 – 1/1/1982              XLX 1363840
                     1/1/1982 – 1/1/1983              XLX 1440544
                     1/1/1983 – 1/1/1984              XLX 1532184
                     1/1/1984 – 1/1/1985              XLX 1484189
                     1/1/1985 – 1/1/1986              XLX 1621365

ANSWER: AIC admits only that it issued one or more excess liability policies to

Wolverine World Wide, Inc., et al., during the referenced time period, the issuance,

scope, contents and precise terms of which have not been confirmed or verified, and

denies any remaining allegations in Paragraph 118 in the manner and form alleged

or as untrue. Further answering said Paragraph, Plaintiff has only attached copies of

portions of three of the alleged excess policies referenced therein, and has the

burden of proving the existence, issuance, insured, period, limits, terms, exclusions,

conditions, and other contents of any alleged policy issued by AIC.

       119.    Attached at Exhibit A-2 are true and correct copies of the AIC Excess

Policies and/or certain evidence thereof currently in Wolverine’s possession.




                                            64
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1433 Page 65 of 123



ANSWER:       AIC denies the allegations in Paragraph 119 as they relate to the

referenced documents, and neither admits nor denies the allegations therein as they

relate to what may currently be in Plaintiff possession for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof.

       120.   The AIC Excess Policies contained in Exhibit A-2 each provide insurance

coverage on an occurrence basis for all suits alleging property damage, bodily injury,

and/or personal injury during the policy periods, obligating AIC to “indemnify [Wolverine]

for [Wolverine’s] ultimate net loss in excess of” the applicable underlying insurance. (Ex.

A-2, Policy XLX 1621365, Insuring Agreements, Pt. 1.) Upon information and belief, the AIC

Excess Policies not contained in Exhibit A-2 contain substantially identical terms,

conditions and obligations as those alleged herein.

ANSWER: AIC objects as the allegations in Paragraph 120 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering said

Paragraph subject to objections and to the extent a response is required, AIC denies

the allegations therein and leaves Plaintiff to its proofs thereof. Further answering

said Paragraph subject to objections, AIC otherwise states that the terms, exclusions,

conditions, and contents of the AIC policies, to the extent proven to exist and issued

to Plaintiff, speak for themselves and relies upon same with respect to any rights,

duties, or obligation thereunder.

       121.   Upon information and belief, each of the Underlying Actions alleges a covered

occurrence, occurrences, or series of occurrences under the AIC Policies and seeks damages


                                             65
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1434 Page 66 of 123



from property damage, bodily injury, and/or personal injury during the policy periods of

the AIC Policies, which shall trigger AIC’s duty to pay ultimate net loss upon exhaustion of

the applicable underlying policies.

ANSWER: AIC objects as the allegations in Paragraph 121 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering said

Paragraph subject to objections and to the extent a response is required, AIC denies

the allegations therein as they relate to AIC, and neither admits nor denies the

allegations contained therein as they relate to other defendants for the reason that it

lacks sufficient information or knowledge to form a belief as to their truth, and

leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

objections, AIC otherwise states that the terms, exclusions, conditions, and contents

of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

themselves and relies upon same with respect to any rights, duties, or obligation

thereunder.

       122.   AIC has an obligation to investigate Wolverine’s claims in connection with

the Underlying Actions and to acknowledge coverage and agree to indemnify Wolverine in

the Underlying Actions upon exhaustion of the applicable underlying coverage.

ANSWER: AIC objects as the allegations in Paragraph 122 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering said

Paragraph subject to objections and to the extent a response is required, AIC denies

the allegations therein and leaves Plaintiff to its proofs thereof. Further answering


                                            66
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1435 Page 67 of 123



said Paragraph subject to objections, AIC otherwise states that the terms, exclusions,

conditions, and contents of the AIC policies, to the extent proven to exist and issued

to Plaintiff, speak for themselves and relies upon same with respect to any rights,

duties, or obligation thereunder.

       123.   Wolverine has conducted a diligent and thorough search for the insurance

policies issued by AIC that are in its care, custody, and control. Wolverine also requested

that AIC conduct a diligent search for any insurance policies in its possession that were

issued to Wolverine at any time and provide coverage for comprehensive (or commercial)

general liability. Despite Wolverine’s reasonable request, AIC has failed and/or refused to

conduct a diligent and thorough search for insurance policies in its possession, care,

custody and control issued by AIC to Wolverine.

ANSWER: AIC objects as the allegations in Paragraph 123 are vague and ambiguous.

Answering said Paragraph subject to objections, AIC denies the allegations therein as

they relate to AIC, and neither admit nor deny the allegations therein as they may

relate to Plaintiff, and leaves Plaintiff to its proofs thereof.

       124.   Defendant INA issued the following umbrella insurance policy to Wolverine

(the “INA Umbrella Policy”):

                      Policy Period                   Policy Number
                   1/1/1985 – 1/1/1986                 XBC 155081

ANSWER: The allegations in Paragraph 124 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves




                                             67
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1436 Page 68 of 123



Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       125.    Attached at Exhibit A-6 is true and correct copy of the INA Umbrella Policy

and/or certain evidence thereof currently in Wolverine’s possession.

ANSWER: The allegations in Paragraph 125 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       126.   The INA Umbrella Policy provides insurance coverage on an occurrence basis

for all suits alleging property damage and/or personal injury, “or any combination thereof.”

(Ex. A-6, Policy XBC 155081, Limits of Liability.)

ANSWER: The allegations in Paragraph 126 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       127.   Upon information and belief, each of the Underlying Actions alleges a covered

occurrence, occurrences, or series of occurrences under the INA Umbrella Policy and seeks

damages for property damage and/or personal injury during the policy period of the INA

Umbrella Policy, which triggers INA’s duty to defend and/or indemnify Wolverine upon

exhaustion of the applicable underlying policies.




                                              68
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1437 Page 69 of 123



ANSWER: The allegations in Paragraph 127 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       128.   INA has an obligation to investigate Wolverine’s claims in connection with

the Underlying Actions and to acknowledge coverage and agree to defend and/or

indemnify Wolverine in the Underlying Actions upon exhaustion of the applicable

underlying coverage.

ANSWER: The allegations in Paragraph 128 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       129.   Defendant First State issued the following umbrella and excess insurance

policies to Wolverine (the “First State Policies”) that, on information and belief, each

contain a “drop down” duty to defend Wolverine for all of the Underlying Actions and an

obligation to indemnify Wolverine for all settlements and/or judgments on a joint and

several, “all sums” basis, in connection with the Underlying Actions:

                      Policy Periods                  Policy Number
                   1/1/1980 – 1/1/1981                    945753
                   1/1/1981 – 1/1/1982                    947882
                   1/1/1982 – 1/1/1983                    951220
                   1/1/1982 – 1/1/1983                    933764
                   1/1/1983 – 1/1/1984                    953392
                   1/1/1983 – 1/1/1984                    933764

                                             69
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1438 Page 70 of 123



                    1/1/1984 – 1/1/1985                   955050
                    1/1/1984 – 1/1/1985                  EU001432

ANSWER: The allegations in Paragraph 129 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       130.    Attached at Exhibit A-7 are true and correct copies of the First State Policies

and/or certain evidence thereof currently in Wolverine’s possession.

ANSWER: The allegations in Paragraph 130 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       131.    The First State Policies contained in Exhibit A-7 include coverage terms that

are identical, or substantially similar, to the following exemplary coverage terms, which

require First State to:

       [I]ndemnify the INSURED for ULTIMATE NET LOSS . . . in excess of the
       RETAINED LIMIT . . . [for] all sums which the INSURED shall be obligated to
       pay by reason of the liability imposed upon the INSURED by law or liability
       assumed by the INSURED under contract or agreement for damages and
       expenses, because of:
       A.     PERSONAL INJURY, as hereinafter defined;
       B.     PROPERTY DAMAGE, as hereinafter defined;
       ***
       To which this policy applies, caused by an OCCURRENCE, as hereinafter
       defined, happening anywhere in the world.




                                             70
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1439 Page 71 of 123



(Ex. A-7, Policy 955050, Insuring Agreement, Section I.) These Policies define PERSONAL

INJURY in relevant part as “bodily injury, sickness, disease, disability or shock, including

death at any time resulting therefrom, mental anguish and mental injury . . . which occurs

during the policy period.” (Id., Definitions, Section I.) These Policies define PROPERTY

DAMAGE as:

       1) physical injury to or destruction of tangible property which occurs during
          the policy period, including the loss of use thereof at any time resulting
          therefrom, and
       2) loss of use of tangible property which has not been physically injured or
          destroyed provided such loss of use is caused by an OCCURRENCE during
          the policy period.

(Id., Definitions, Section K.)

ANSWER: The allegations in Paragraph 131 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       132.    The First State Policies contained in Exhibit A-7 define an OCCURRENCE in

relevant part as “an accident or event including continuous repeated exposure to

conditions, which results, during the policy period, in PERSONAL INJURY or PROPERTY

DAMAGE neither expected nor intended from the stand-point of the INSURED.” (Id.,

Definitions, Section H.)

ANSWER: The allegations in Paragraph 132 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves



                                            71
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1440 Page 72 of 123



Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       133.   The First State Policies contained in Exhibit A-7 provide that First State “shall

be liable only for the ULTIMATE NET LOSS in excess of the greater of the INSURED’s . . .

UNDERLYING LIMIT . . . ; or RETAINED LIMIT. (Id., Insuring Agreement, Section II.)

However, these First State Policies state in relevant part that:

       [W]ith respect to any OCCURRENCE not covered, as warranted, by the
       underlying policies listed in Schedule A hereof, whether collectible or not, or
       not covered by any other underlying insurance collectible by the INSURED,
       but covered by the terms and conditions of this policy, except for the
       RETAINED LIMIT, [Hartford] shall . . . defend any suit against the insured
       alleging PERSONAL INJURY, [or] PROPERTY DAMAGE . . . and seeking
       damages therefore, even if such suit is groundless, false or fraudulent.

(Id., Insuring Agreement, Section IV.)

ANSWER: The allegations in Paragraph 133 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       134.   Upon information and belief, the First State Policies not contained in Exhibit

A-7 contain substantially identical terms, conditions and obligations as those alleged in the

preceding paragraphs.

ANSWER: The allegations in Paragraph 134 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves




                                              72
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1441 Page 73 of 123



Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       135.    Each of the Underlying Actions alleges a covered occurrence, occurrences, or

series of occurrences under the First State Policies contained in Exhibit A-7 and seeks

damages from property damage and/or personal injury during the policy periods of the

First State Policies. Upon information and belief, each of the Underlying Actions alleges a

covered occurrence, occurrences, or series of occurrences under the remaining First State

Policies and seeks damages from property damage and/or personal injury during the

policy periods of the First State Policies.

ANSWER: The allegations in Paragraph 135 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       136.    Based on the foregoing, First State is required to “drop down” to provide a

defense and indemnification where the underlying insurance has not or will not respond,

has been reduced, or has been exhausted, requiring First State to provide a full defense and

to completely indemnify Wolverine on a joint and several, “all sums” basis, with respect to

each of the Underlying Actions.

ANSWER: The allegations in Paragraph 136 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves




                                              73
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1442 Page 74 of 123



Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

      137.   Because some or all of the insurance underlying the First State Policies has

not agreed to or will not respond to provide coverage to Wolverine for the Underlying

Actions, or has been reduced or otherwise exhausted, First State is, upon information and

belief, presently obligated to defend Wolverine in full for each of the Underlying Actions

and to fully indemnify Wolverine on a joint and several, “all sums” basis, for any

settlements and/or judgments in connection with each of the Underlying Actions.

ANSWER: The allegations in Paragraph 137 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

      138.   First State has failed and/or refused to provide Wolverine with a complete

defense from each of the Underlying Actions and has failed and/or refused to fully

indemnify Wolverine on a joint and several, “all sums” basis, for any settlements and/or

judgments in connection with each of the Underlying Actions.

ANSWER: The allegations in Paragraph 138 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.




                                           74
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1443 Page 75 of 123



       139.   Wolverine has performed all of its obligations and satisfied all the conditions

of the First State Policies, or such performance or satisfaction has been waived and/or

excused by the conduct of First State or by operation of law.

ANSWER: The allegations in Paragraph 139 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       140.   Wolverine has conducted a diligent and thorough search for the insurance

policies issued by First State in its care, custody, and control. Wolverine also requested

that Defendant First State conduct a diligent search for any insurance policies in its

possession that were issued to Wolverine at any time and provide coverage for

comprehensive (or commercial) general liability. Despite Wolverine’s reasonable request,

Defendant First State has failed and/or refused to conduct a diligent and thorough search

for insurance policies issued by First State to Wolverine.

ANSWER: The allegations in Paragraph 140 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       141.   Defendant AEIC issued the following umbrella insurance policies to

Wolverine (the “AEIC Policies”) that each contain a “drop down” duty to pay Wolverine’s




                                              75
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1444 Page 76 of 123



defense expenses and an obligation to indemnify Wolverine for all settlements and/or

judgments on a joint and several, “all sums” basis, arising from the Underlying Actions:

                      Policy Periods                 Policy Number
                   4/6/1966 – 4/6/1967               A22-8477-001
                   4/6/1967 – 4/6/1968               A22-8477-001
                   4/6/1968 – 4/6/1969               A22-8477-001
                   4/6/1969 – 4/6/1970               A22-8500-288
                   4/6/1970 – 4/6/1971               A22-8500-288
                   4/6/1971 – 4/6/1972               A22-8500-288

ANSWER: The allegations in Paragraph 141 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       142.   Attached at Exhibit A-8 is a true and correct copy of AEIC Policy A22-8500-

288 and/or certain evidence thereof currently in Wolverine’s possession.

ANSWER: The allegations in Paragraph 142 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       143.   AEIC Policy A22-8500-288 obligates AEIC to:

          [I]ndemnify the Insured for all sums which the Insured shall be obligated
          to pay by reason of the liability imposed upon him by law or liability
          assumed by him under contract or agreement for damages, and expenses,
          all as included in the definition of ‘ultimate net loss,’ because of:

          (a) Personal injuries, as hereinafter defined;
          (b) Property damage, as hereinafter defined;

                                             76
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1445 Page 77 of 123



                                                 ***

(Ex. A-8, Policy A22-8477-001, Insuring Agreements, Section I.) AEIC Policy A22-8500-288

defines personal injuries in relevant part as “bodily injury, sickness or disease, mental

injury, mental anguish, shock, disability . . . invasion of the right of privacy . . . including

death at any time resulting therefrom” and defines property damage as “physical injury to,

or physical destruction of, tangible property, including the loss of use thereof.” (Id.)

ANSWER: The allegations in Paragraph 143 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       144.    AEIC Policy A22-8477-001 provides that AEIC:

           shall be liable only for ultimate net loss in excess of either:

           (a) except as provided in sub-paragraph (b) hereof, the applicable limits
               of liability of the policies of underlying insurance set forth in Item 3 of
               the Declarations; or

           (b) as respects each occurrence not covered by such underlying
               insurance, or where each occurrence is covered by such under-lying
               insurance but in recoverable amounts less than the Underlying Limits
               set forth in Item 4 of the Declarations, the amount of ultimate net loss
               set forth in the Declarations as ‘Underlying Limits,’

           but in no event shall the company be held liable for an amount in excess
           of the applicable limit of liability set forth in Item 5 of the Declarations.

(Id., Conditions, Section 5.)

ANSWER: The allegations in Paragraph 144 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves
                                               77
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1446 Page 78 of 123



Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       145.    Upon information and belief, the AEIC Policy not contained in Exhibit A-8

contains substantially identical terms, conditions and obligations as those alleged in the

preceding paragraphs.

ANSWER: The allegations in Paragraph 145 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       146.   Each of the Underlying Actions alleges a covered occurrence, occurrences, or

series of occurrences under the AEIC Policy A22-8477-001 and seeks damages from

property damage and/or personal injuries during the policy periods of the AEIC Policies.

Upon information and belief, each of the Underlying Actions alleges a covered occurrence,

occurrences, or series of occurrences under the AEIC Policy not contained in Exhibit A-8

and seeks damages from property damage and/or personal injuries during the policy

periods of the AEIC Policies.

ANSWER: The allegations in Paragraph 146 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.




                                           78
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1447 Page 79 of 123



       147.   Based on the foregoing, AEIC is required to “drop down” to pay for

Wolverine’s defense expenses and indemnify Wolverine where the underlying insurance

has not or will not respond, has been reduced, or has been exhausted, requiring AEIC to

provide payment to Wolverine for a full defense and to completely indemnify Wolverine on

a joint and several, “all sums” basis, with respect to each of the Underlying Actions.

ANSWER: The allegations in Paragraph 147 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       148.   Because some or all of the insurance underlying the AEIC Policies has not or

will not respond to provide coverage to Wolverine for the Underlying Actions, or has been

reduced or otherwise exhausted, AEIC is, upon information and belief, AEIC presently is

obligated to provide payment to Wolverine for a full defense for each of the Underlying

Actions and to fully indemnify Wolverine on a joint and several, “all sums” basis, for any

settlements and/or judgments in connection with each of the Underlying Actions.

ANSWER: The allegations in Paragraph 148 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       149.   AEIC has failed and/or refused to provide payment to Wolverine for a full

defense for each of the Underlying Actions and has failed and/or refused to fully indemnify


                                              79
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1448 Page 80 of 123



Wolverine on a joint and several, “all sums” basis, for any settlements and/or judgments in

connection with each of the Underlying Actions.

ANSWER: The allegations in Paragraph 149 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       150.   Wolverine has performed all of its obligations and satisfied all the conditions

of the AEIC Policies, or such performance or satisfaction has been waived and/or excused

by the conduct of AEIC or by operation of law.

ANSWER: The allegations in Paragraph 150 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       151.   Because some or all of the insurance underlying the AEIC Policies has not or

will not respond to provide coverage to Wolverine for the Underlying Actions, or has been

reduced or otherwise exhausted, AEIC is presently obligated to defend Wolverine in full for

each of the Underlying Actions and to fully indemnify Wolverine on a joint and several, “all

sums” basis, for any settlements and/or judgments in connection with each of the

Underlying Actions.

ANSWER: The allegations in Paragraph 151 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks


                                             80
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1449 Page 81 of 123



sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

      152.   Wolverine has conducted a diligent and thorough search for the insurance

policies issued by AEIC in its care, custody, and control. Wolverine also requested that

Defendant AEIC conduct a diligent search for any insurance policies in its possession that

were issued to Wolverine at any time and provide coverage for comprehensive (or

commercial) general liability. Despite Wolverine’s reasonable request, Defendant AEIC has

failed and/or refused to conduct a diligent and thorough search for insurance policies

issued by AEIC to Wolverine.

ANSWER: The allegations in Paragraph 152 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

      153.   Defendant North River issued the following umbrella insurance policy to

Wolverine (the “North River Policy”) which contains a “drop down” duty to pay

Wolverine’s defense expenses and an obligation to indemnify Wolverine for all settlements

and/or judgments on a joint and several, “all sums” basis, in connection with the

Underlying Actions:

                     Policy Periods                 Policy Number
                  2/1/1977 – 2/1/1978                   JU 0286
                  2/1/1978 – 2/1/1979                   JU 0286
                  2/1/1979 – 2/1/1980                   JU 0286



                                           81
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1450 Page 82 of 123



ANSWER: The allegations in Paragraph 153 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       154.    Attached at Exhibit A-9 are true and correct copies of the North River Policy.

ANSWER: The allegations in Paragraph 154 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       155.   The North River Policy provides that North River will “indemnify the Insured

for all Sums which the Insured shall be obligated to pay by reason of the liability . . .

imposed by law . . . for damages on account of . . . (i) personal injuries [and] (ii) Property

Damage . . . caused by or arising out of each occurrence happening anywhere in the world.”

(Ex. A-9, North River Policy, Insuring Agreements, Pt. I.)

ANSWER: The allegations in Paragraph 155 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       156.    The North River Policy further provides that North River “shall only be liable

for ultimate net loss the excess of either (a) the limits of the underlying insurances . . . in


                                              82
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1451 Page 83 of 123



respect of each occurred covered by said underlying insurances, or (b) $25,000 ultimate

not loss in respect of each occurrence not covered by said underlying insurances . . . and

then only up to a further sum as stated in Item 2 (a) of the Declarations in all in respect of

each occurrence . . ..” (Id., Insuring Agreements, Pt. II.)

ANSWER: The allegations in Paragraph 156 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

        157.    The North River Policy defines “ultimate net loss” in relevant part as:

        the total sum which the Insured, or his Underlying Insurers as scheduled, or both,
        become obligated to pay by reason of personal injuries [or] property damage . . . and
        shall also include . . . all sums paid as . . . compensation, fees, charges and law costs .
        . . expenses for . . . lawyers . . . and investigators and other persons, and for litigation,
        settlement, adjustment and investigation of claims and suits which are paid as a
        consequence of any occurrence covered hereunder . . .

(Id., Definitions, Pt. 7.)

ANSWER: The allegations in Paragraph 157 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

        158.    Each of the Underlying Actions alleges a covered occurrence, occurrences, or

series of occurrences under the North River Policy and seeks damages from property

damage and/or personal injuries during the policy periods of the AEIC Policies.



                                                 83
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1452 Page 84 of 123



ANSWER: The allegations in Paragraph 158 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       159.   Based on the foregoing, North River is required to “drop down” to pay for

Wolverine’s defense expenses and indemnify Wolverine where the underlying insurance

has not or will not respond, has been reduced, or has been exhausted, and Wolverine has

incurred in excess of $25,000 of “ultimate net loss”; requiring North River to provide

payment to Wolverine for a full defense and to completely indemnify Wolverine on a joint

and several, “all sums” basis, with respect to each of the Underlying Actions.

ANSWER: The allegations in Paragraph 159 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       160.   Because some or all of the insurance underlying the North River Policies has

not or will not respond to provide coverage to Wolverine for the Underlying Actions, or has

been reduced or otherwise exhausted, Wolverine has incurred in excess of $25,000 of

“ultimate net loss” as that term is defined in the North River Policy in connection with the

Underlying Actions, North River is presently obligated to provide payment to Wolverine for

a full defense for each of the Underlying Actions and to fully indemnify Wolverine on a joint




                                             84
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1453 Page 85 of 123



and several, “all sums” basis, for any settlements and/or judgments in connection with each

of the Underlying Actions.

ANSWER: The allegations in Paragraph 160 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       161.   North River has failed and/or refused to provide payment to Wolverine for a

full defense for each of the Underlying Actions and has failed and/or refused to fully

indemnify Wolverine on a joint and several, “all sums” basis, for any settlements and/or

judgments in connection with each of the Underlying Actions.

ANSWER: The allegations in Paragraph 161 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       162.   Wolverine has performed all of its obligations and satisfied all the conditions

of the North River Policy, or such performance or satisfaction has been waived and/or

excused by the conduct of AEIC or by operation of law.

ANSWER: The allegations in Paragraph 162 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves




                                             85
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1454 Page 86 of 123



Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       163.    Defendant Pacific issued the following excess insurance policies to Wolverine

(the “Pacific Policies”):

                       Policy Periods                Policy Number
                    1/22/1980 – 1/1/1981              XCC 003306
                    1/1/1981 – 1/1/1982               XCC 011177
                    1/1/1982 – 1/1/1983               XCC 011293
                    1/1/1983 – 1/1/1984               XCC 012870
                    1/1/1984 – 1/1/1985               XCC 013002

ANSWER: The allegations in Paragraph 163 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       164.     Attached at Exhibit A-10 are true and correct copies of the Pacific Policies

and/or certain evidence thereof currently in Wolverine’s possession.

ANSWER: The allegations in Paragraph 164 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       165.    Upon information and belief, the Pacific Policies provide insurance coverage

on an occurrence basis for all suits alleging property damage, bodily injury, and/or

personal injury.


                                             86
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1455 Page 87 of 123



ANSWER: The allegations in Paragraph 165 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       166.   Upon information and belief, each of the Underlying Actions alleges a covered

occurrence, occurrences, or series of occurrences under the Pacific Policies and seeks

damages for property damage, bodily injury, and/or personal injury during the policy

periods of the Pacific Policies, which shall trigger Pacific’s duty pay for Wolverine’s defense

and/or indemnify Wolverine in the Underlying Actions upon exhaustion of the applicable

underlying policies.

ANSWER: The allegations in Paragraph 166 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       167.   Pacific has an obligation to investigate Wolverine’s claims in connection with

the Underlying Actions and to acknowledge coverage and agree to pay for Wolverine’s

defense and/or indemnify Wolverine in the Underlying Actions upon exhaustion of the

applicable underlying coverage.

ANSWER: The allegations in Paragraph 167 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves


                                              87
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1456 Page 88 of 123



Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       168.   Wolverine has conducted a diligent and thorough search for the insurance

policies issued by Pacific in its care, custody, and control. Wolverine also requested that

Defendant Pacific conduct a diligent search for any insurance policies in its possession that

were issued to Wolverine at any time and provide coverage for comprehensive (or

commercial) general liability. Despite Wolverine’s reasonable request, Defendant Pacific

has failed and/or refused to conduct a diligent and thorough search for insurance policies

issued by Pacific to Wolverine.

ANSWER: The allegations in Paragraph 168 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       169.   Defendant Federal issued the following excess insurance policy to Wolverine

(the “Federal Policy”) that contains an obligation to indemnify Wolverine for all “Loss” on a

joint and several, “all sums” basis, arising from the Underlying Actions:

                      Policy Periods                  Policy Number
                   1/1/1985 – 1/1/1986                 7929-05-17

ANSWER: The allegations in Paragraph 169 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves




                                              88
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1457 Page 89 of 123



Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       170.   Attached at Exhibit A-11 is a true and correct copy of the Federal Policy.

ANSWER: The allegations in Paragraph 170 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       171.   The Liberty Policy provide insurance coverage on an occurrence basis for

“Loss” that is “in excess of any UNDERLYING INSURANCE” that “result[ed] from any

occurrence insured by the terms and provisions of” the underlying insurance. (Ex. A-11,

Policy 7929-05-17, Insuring Agreement.)

ANSWER: The allegations in Paragraph 171 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       172.   Each of the Underlying Actions alleges a covered occurrence, occurrences, or

series of occurrences under the Liberty Policy and all policies underlying the Liberty Policy

and seeks damages for property damage, bodily injury, and/or personal injury during the

policy periods of the Liberty Policy, which trigger Liberty’s duty pay for “Loss” in the

Underlying Actions upon exhaustion of the applicable underlying policies.




                                             89
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1458 Page 90 of 123



ANSWER: The allegations in Paragraph 172 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

       173.   Liberty has an obligation to investigate Wolverine’s claims in connection

with the Underlying Actions and to acknowledge coverage and agree to pay for Wolverine’s

defense and/or indemnify Wolverine in the Underlying Actions upon exhaustion of the

applicable underlying coverage.

ANSWER: The allegations in Paragraph 173 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

III.   The Alleged Doe Insurer Defendants

       174.   Doe Insurance Companies 1 through 10 are insurance companies whose

identities are currently unknown to Plaintiff that issued general liability insurance policies

(including primary, umbrella, and excess insurance policies) providing insurance coverage

with a duty to defend and/or indemnify Wolverine in connection with the Underlying

Actions for which relief has been sought herein. When the true identifies of such insurance

companies become known to Plaintiff, this complaint will be amended to identify such

defendant insurance companies.




                                             90
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1459 Page 91 of 123



ANSWER: The allegations in Paragraph 174 are not directed to AIC, and AIC neither

admits nor denies the allegations contained therein for the reason that it lacks

sufficient information or knowledge to form a belief as to their truth, and leaves

Plaintiff to its proofs thereof. Further answering said Paragraph, AIC states that any

documents referenced therein speak for themselves.

IV.    Alleged Duty to Defend and Indemnify Wolverine

       175.   Wolverine is an insured under each of the Policies.

ANSWER: AIC objects as the allegations in Paragraph 175 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering said

Paragraph subject to objections and to the extent a response is required, AIC denies

the allegations therein as they relate to AIC, and neither admits nor denies the

allegations contained therein as they relate to other defendants for the reason that it

lacks sufficient information or knowledge to form a belief as to their truth, and

leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

objections, AIC otherwise states that the terms, exclusions, conditions, and contents

of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

themselves and relies upon same with respect to any rights, duties, or obligation

thereunder.

       176.   The Primary Insurers currently have an obligation, and/or on information

and belief currently have an obligation, by contract and by law to: (1) immediately

investigate and provide a full and complete defense to Wolverine in connection with each

of the Underlying Actions; and/or (2) pay in full the costs and expenses of the investigation


                                             91
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1460 Page 92 of 123



and defense of the Underlying Actions; and (3) pay in full for any of Wolverine’s legal

liabilities incurred, to be incurred, or paid in connection with the Underlying Actions,

including any settlements and/or judgments.

ANSWER: AIC objects as the allegations in Paragraph 176 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering said

Paragraph subject to objections and to the extent a response is required, AIC denies

the allegations therein as they relate to AIC, and neither admits nor denies the

allegations contained therein as they relate to other defendants for the reason that it

lacks sufficient information or knowledge to form a belief as to their truth, and

leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

objections, AIC otherwise states that the terms, exclusions, conditions, and contents

of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

themselves and relies upon same with respect to any rights, duties, or obligation

thereunder.

       177.   The Primary Insurers currently have an obligation, and/or on information

and belief currently have an obligation, contractually and by law to assume their respective

duties to defend a suit in its entirety even where that suit alleges a mere potential for

coverage and even if some of the other claims in that suit do not trigger coverage in and of

themselves.

ANSWER: AIC objects as the allegations in Paragraph 177 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering said


                                            92
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1461 Page 93 of 123



Paragraph subject to objections and to the extent a response is required, AIC denies

the allegations therein as they relate to AIC, and neither admits nor denies the

allegations contained therein as they relate to other defendants for the reason that it

lacks sufficient information or knowledge to form a belief as to their truth, and

leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

objections, AIC otherwise states that the terms, exclusions, conditions, and contents

of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

themselves and relies upon same with respect to any rights, duties, or obligation

thereunder.

       178.   Each of the excess and umbrella insurer Defendants with a duty to defend –

First State, AEIC and North River – must, on information and belief, undertake or honor

their contractual obligations to provide a complete defense to Wolverine and/or to pay in

full Wolverine’s costs and expenses of investigation and defense where – as here – the

Primary Insurers have failed and refused to do so.

ANSWER: AIC objects as the allegations in Paragraph 178 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering said

Paragraph subject to objections and to the extent a response is required, AIC denies

the allegations therein as they relate to AIC, and neither admits nor denies the

allegations contained therein as they relate to other defendants for the reason that it

lacks sufficient information or knowledge to form a belief as to their truth, and

leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

objections, AIC otherwise states that the terms, exclusions, conditions, and contents


                                            93
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1462 Page 94 of 123



of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

themselves and relies upon same with respect to any rights, duties, or obligation

thereunder.

      179.    Federal, Pacific, INA (under the INA Umbrella Policies) and AIC (under the

AIC Excess Policies), on information and belief, are obligated to immediately investigate

and acknowledge their respective duties and must pay in full any of Wolverine’s legal

liabilities incurred, to be incurred, or paid in connection with the Underlying Actions,

including any settlements and/or judgments, upon Wolverine’s exhaustion of the

applicable underlying insurance.

ANSWER: AIC objects as the allegations in Paragraph 179 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering said

Paragraph subject to objections and to the extent a response is required, AIC denies

the allegations therein as they relate to AIC, and neither admits nor denies the

allegations contained therein as they relate to other defendants for the reason that it

lacks sufficient information or knowledge to form a belief as to their truth, and

leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

objections, AIC otherwise states that the terms, exclusions, conditions, and contents

of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

themselves and relies upon same with respect to any rights, duties, or obligation

thereunder.

      180.    In connection with the Court’s analysis of the Defendants’ aforementioned

duties, any ambiguities in and of the Policies must be construed against each insurer


                                           94
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1463 Page 95 of 123



Defendant and resolved in favor of coverage. Further, any exclusionary language or

provisions, including, but not limited to, so-called “pollution exclusions,” cannot defeat an

insurers duty to defend and should be applied in a manner that best affords coverage

rather than limit or preclude it.

ANSWER: AIC objects as the allegations in Paragraph 180 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering said

Paragraph subject to objections and to the extent a response is required, AIC denies

the allegations therein as they relate to AIC, and neither admits nor denies the

allegations contained therein as they relate to other defendants for the reason that it

lacks sufficient information or knowledge to form a belief as to their truth, and

leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

objections, AIC otherwise states that no such ambiguities exist with respect to any

alleged or actual AIC policies.

        181.   Any and all purported “pollution exclusions” that appear in the Policies do

not apply to preclude or limit coverage for the Underlying Actions. To the extent that the

Court must determine the applicability and scope of such exclusions, the Primary Insurers

and – in the alternative – First State, AEIC, and North River, first must provide a full and

complete defense to Wolverine and are not entitled to recoup any defense costs at a later

date.

ANSWER: AIC objects as the allegations in Paragraph 181 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering said


                                             95
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1464 Page 96 of 123



Paragraph subject to objections and to the extent a response is required, AIC denies

the allegations therein as they relate to AIC, and neither admits nor denies the

allegations contained therein as they relate to other defendants for the reason that it

lacks sufficient information or knowledge to form a belief as to their truth, and

leaves Plaintiff to its proofs thereof.

       182.    All of the Underlying Actions allege an occurrence, occurrences, or series of

occurrences that fall within the policy periods of all of the Policies discussed herein and

listed in Exhibit A.

ANSWER: AIC objects as the allegations in Paragraph 182 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering said

Paragraph subject to objections and to the extent a response is required, AIC denies

the allegations therein as they relate to AIC, and neither admits nor denies the

allegations contained therein as they relate to other defendants for the reason that it

lacks sufficient information or knowledge to form a belief as to their truth, and

leaves Plaintiff to its proofs thereof.

       183.    In consideration of premiums paid by Wolverine with respect to each of the

Policies, Defendants issued the Policies to Wolverine with the expectation that Wolverine

would receive a full and complete defense and complete indemnification on a joint and

several, “all sums” basis, with respect to all suits, such as the Underlying Actions, alleging

property damage, bodily injury, and/or personal injury arising from an occurrence,

occurrences, or series of occurrences under the Policies.




                                             96
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1465 Page 97 of 123



ANSWER: AIC objects as the allegations in Paragraph 183 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering said

Paragraph subject to objections and to the extent a response is required, AIC denies

the allegations therein as they relate to AIC, and neither admits nor denies the

allegations contained therein as they relate to other defendants for the reason that it

lacks sufficient information or knowledge to form a belief as to their truth, and

leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

objections, AIC otherwise states that the terms, exclusions, conditions, and contents

of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

themselves and relies upon same with respect to any rights, duties, or obligation

thereunder.

       184.   On information and belief, under each of the Policies issued by the Primary

Insurers, Wolverine is entitled to a full defense for each of the Underlying Actions and is

entitled to complete indemnity for all sums, including all settlements and/or judgments,

arising out of the Underlying Actions. On information and belief, where – as here – the

Primary Insurers have failed and refused to provide Wolverine with a full defense, First

State, AEIC, and North River must, under their respective Policies, provide Wolverine with

a full defense in connection with the Underlying Actions.

ANSWER: AIC objects as the allegations in Paragraph 184 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering said

Paragraph subject to objections and to the extent a response is required, AIC denies


                                             97
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1466 Page 98 of 123



the allegations therein as they relate to AIC, and neither admits nor denies the

allegations contained therein as they relate to other defendants for the reason that it

lacks sufficient information or knowledge to form a belief as to their truth, and

leaves Plaintiff to its proofs thereof.

       185.   On information and belief, under each of the Policies issued by Federal and

Pacific and certain of the Policies issued by INA and AIC, Wolverine is entitled to a decision

from each Defendant acknowledging coverage and agreeing to pay in full any of

Wolverine’s legal liabilities incurred, to be incurred, or paid in connection with the

Underlying Actions, including any settlements and/or judgments upon exhaustion of the

applicable underlying coverage.

ANSWER: AIC objects as the allegations in Paragraph 185 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering said

Paragraph subject to objections and to the extent a response is required, AIC denies

the allegations therein as they relate to AIC, and neither admits nor denies the

allegations contained therein as they relate to other defendants for the reason that it

lacks sufficient information or knowledge to form a belief as to their truth, and

leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

objections, AIC otherwise states that the terms, exclusions, conditions, and contents

of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

themselves and relies upon same with respect to any rights, duties, or obligation

thereunder.




                                             98
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1467 Page 99 of 123



        186.    To date, each applicable Defendant has failed and/or refused to honor their

obligations in connection with each of the Underlying Actions.

ANSWER: AIC objects as the allegations in Paragraph 186 are vague, ambiguous,

unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

one or more legal conclusions to which no response is required. Answering said

Paragraph subject to objections and to the extent a response is required, AIC denies

the allegations therein as they relate to AIC, and neither admits nor denies the

allegations contained therein as they relate to other defendants for the reason that it

lacks sufficient information or knowledge to form a belief as to their truth, and

leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

objections, AIC otherwise states that the terms, exclusions, conditions, and contents

of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

themselves and relies upon same with respect to any rights, duties, or obligation

thereunder.

                               Count I – Against All Defendants
                        (Alleged Breach of Contract – Duty to Defend)

        187.    Wolverine repeats and realleges the allegations in the foregoing paragraphs,

as if fully set forth herein.

ANSWER: Defendant AIC incorporates by reference its objections and answers to

Paragraphs 1-186 of Plaintiff’s Complaint as though fully set forth herein.

        188.    All of the Underlying Actions constitute claims and/or demands and/or suits

alleging that the acts and/or omissions of Wolverine, a named insured under the Policies,

constitute an occurrence, occurrences, or a series of occurrences, all of which occurred

within the policy periods of the Policies. The Underlying Actions further allege that

                                              99
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1468 Page 100 of 123



 Wolverine has caused bodily injury, property damage, personal injury, and/or some

 combination thereof as a result of an occurrence, occurrences, or a series of occurrences.

 As such, all of the Underlying Actions, and potentially forthcoming actions not yet filed,

 trigger each of the Primary Insurers’ duty to defend Wolverine in full under each of the

 Primary Insurers’ Policies.

 ANSWER: AIC objects as the allegations in Paragraph 188 are vague, ambiguous,

 unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

 one or more legal conclusions to which no response is required. Answering said

 Paragraph subject to objections and to the extent a response is required, AIC denies

 the allegations therein as they relate to AIC, and neither admits nor denies the

 allegations contained therein as they relate to other defendants for the reason that it

 lacks sufficient information or knowledge to form a belief as to their truth, and

 leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

 objections, AIC otherwise states that the terms, exclusions, conditions, and contents

 of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

 themselves and relies upon same with respect to any rights, duties, or obligation

 thereunder.

        189.   Each of the Primary Insurers, under each of their specified Policies, are

 required to provide a complete defense and/or to pay in full for all of Wolverine’s costs and

 expenses incurred in connection with the investigation and defense of each of the

 Underlying Actions, inclusive of on-going remediation, clean-up, and/or mitigation costs

 incurred with the intent to reduce and/or eliminate Wolverine’s liability and/or damages

 in the Underlying Actions.


                                             100
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1469 Page 101 of 123



 ANSWER: AIC objects as the allegations in Paragraph 189 are vague, ambiguous,

 unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

 one or more legal conclusions to which no response is required. Answering said

 Paragraph subject to objections and to the extent a response is required, AIC denies

 the allegations therein as they relate to AIC, and neither admits nor denies the

 allegations contained therein as they relate to other defendants for the reason that it

 lacks sufficient information or knowledge to form a belief as to their truth, and

 leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

 objections, AIC otherwise states that the terms, exclusions, conditions, and contents

 of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

 themselves and relies upon same with respect to any rights, duties, or obligation

 thereunder.

        190.   Each of the Primary Insurers has failed and/or refused under each of their

 respective Policies to acknowledge, accept, or undertake a complete defense of Wolverine

 in connection with each of the Underlying Actions and/or to pay in full all of the costs, fees

 and expenses incurred by Wolverine to investigate and defend each of the Underlying

 Actions. Each of the Primary Insurers’ failures and/or refusals to honor in full their duty to

 defend constitute independent breaches of the Policies, which are continuing, up through

 and including the date of this Complaint.

 ANSWER: AIC objects as the allegations in Paragraph 190 are vague, ambiguous,

 unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

 one or more legal conclusions to which no response is required. Answering said

 Paragraph subject to objections and to the extent a response is required, AIC denies


                                              101
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1470 Page 102 of 123



 the allegations therein as they relate to AIC, and neither admits nor denies the

 allegations contained therein as they relate to other defendants for the reason that it

 lacks sufficient information or knowledge to form a belief as to their truth, and

 leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

 objections, AIC otherwise states that the terms, exclusions, conditions, and contents

 of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

 themselves and relies upon same with respect to any rights, duties, or obligation

 thereunder.

        191.   Each of the Primary Insurers have repudiated their contractual obligations

 set forth in each of the Policies in their entirety by stating and/or declaring that they will

 not and/or do not intend to honor in full and without reservation all of their contractual

 obligations to Wolverine. Each of the Primary Insurers have stated that they will not

 and/or do not intend (i) to provide a complete defense and/or to pay for all defense and

 investigation costs paid or incurred by Wolverine, including, without limitation, mitigation,

 remediation, and clean-up costs and (ii) to otherwise acknowledge, accept, and undertake

 fully, without reservation, all of their obligations under each of the Policies with respect to

 Wolverine’s defense of the Underlying Actions. Each of the Primary Insurers’ failures

 and/or refusals to honor in full their duties and obligations constitute independent

 breaches of the Policies, which are continuing, up through and including the date of this

 Complaint.

 ANSWER: AIC objects as the allegations in Paragraph 191 are vague, ambiguous,

 unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

 one or more legal conclusions to which no response is required. Answering said


                                              102
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1471 Page 103 of 123



 Paragraph subject to objections and to the extent a response is required, AIC denies

 the allegations therein as they relate to AIC, and neither admits nor denies the

 allegations contained therein as they relate to other defendants for the reason that it

 lacks sufficient information or knowledge to form a belief as to their truth, and

 leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

 objections, AIC otherwise states that the terms, exclusions, conditions, and contents

 of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

 themselves and relies upon same with respect to any rights, duties, or obligation

 thereunder.

        192.   First State, AEIC, and North River, under each of their specified Policies, are

 obligated and required to pay in full all of the costs, fees, and expenses incurred by

 Wolverine in investigating and defending the Underlying Actions, inclusive of remediation,

 clean-up, and/or mitigation costs incurred with the intent to reduce and/or eliminate

 Wolverine’s liability and/or damages in the Underlying Actions where, as here, the

 applicable underlying primary insurer Defendant have failed and/or refused to defend

 Wolverine in full for the Underlying Actions.

 ANSWER: AIC objects as the allegations in Paragraph 192 are vague, ambiguous,

 unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

 one or more legal conclusions to which no response is required. Answering said

 Paragraph subject to objections and to the extent a response is required, AIC denies

 the allegations therein as they relate to AIC, and neither admits nor denies the

 allegations contained therein as they relate to other defendants for the reason that it

 lacks sufficient information or knowledge to form a belief as to their truth, and


                                             103
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1472 Page 104 of 123



 leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

 objections, AIC otherwise states that the terms, exclusions, conditions, and contents

 of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

 themselves and relies upon same with respect to any rights, duties, or obligation

 thereunder.

        193.   First State, AEIC, and North River each have failed and/or refused under each

 of the Policies to acknowledge, accept, undertake and/or pay in full for a complete defense

 of Wolverine in connection with each of the Underlying Actions despite the failure and

 refusal by each of the underlying Primary Insurers to defend Wolverine in full for the

 Underlying Actions. Each of First State’s, AEIC’s, and North River’s failures and/or refusals

 to honor their obligations to provide and/or pay in full for all of the costs, fees and

 expenses incurred by Wolverine to investigate and defend the Underlying Actions

 constitutes independent breaches of the Policies, which are continuing, up through and

 including the date of this Complaint.

 ANSWER: AIC objects as the allegations in Paragraph 193 are vague, ambiguous,

 unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

 one or more legal conclusions to which no response is required. Answering said

 Paragraph subject to objections and to the extent a response is required, AIC denies

 the allegations therein as they relate to AIC, and neither admits nor denies the

 allegations contained therein as they relate to other defendants for the reason that it

 lacks sufficient information or knowledge to form a belief as to their truth, and

 leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

 objections, AIC otherwise states that the terms, exclusions, conditions, and contents


                                             104
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1473 Page 105 of 123



 of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

 themselves and relies upon same with respect to any rights, duties, or obligation

 thereunder.

        194.   The foregoing conduct by Primary Insurers, First State, AEIC, and North River

 have effectively rendered Wolverine without insurance coverage for its defense in the

 Underlying Actions, including its investigative costs and remediation, clean-up, and/or

 mitigation cost incurred with the intent to reduce and/or eliminate Wolverine’s liability

 and/or damages in the Underlying Actions.

 ANSWER: AIC objects as the allegations in Paragraph 194 are vague, ambiguous,

 unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

 one or more legal conclusions to which no response is required. Answering said

 Paragraph subject to objections and to the extent a response is required, AIC denies

 the allegations therein as they relate to AIC, and neither admits nor denies the

 allegations contained therein as they relate to other defendants for the reason that it

 lacks sufficient information or knowledge to form a belief as to their truth, and

 leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

 objections, AIC otherwise states that the terms, exclusions, conditions, and contents

 of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

 themselves and relies upon same with respect to any rights, duties, or obligation

 thereunder.

        195.   Wolverine has performed all of its duties and obligations under the

 previously specified Policies and complied with and fully satisfied all applicable terms and

 conditions under the Policies, including the payment of premiums. In the alternative,


                                             105
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1474 Page 106 of 123



 Wolverine’s performance of or compliance with such duties, terms, and/or conditions has

 been waived or otherwise excused by the conduct of the aforementioned Defendants or by

 operation of law. Thus, Wolverine is entitled to the full benefits and protections of each of

 the specified Policies with respect to the Underlying Actions.

 ANSWER: AIC objects as the allegations in Paragraph 195 are vague, ambiguous,

 unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

 one or more legal conclusions to which no response is required. Answering said

 Paragraph subject to objections and to the extent a response is required, AIC denies

 the allegations therein as they relate to AIC, and neither admits nor denies the

 allegations contained therein as they relate to other defendants for the reason that it

 lacks sufficient information or knowledge to form a belief as to their truth, and

 leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

 objections, AIC otherwise states that the terms, exclusions, conditions, and contents

 of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

 themselves and relies upon same with respect to any rights, duties, or obligation

 thereunder.

        196.   Inherent in each and every contract is a duty of good faith and fair dealing

 among the parties to that contract. Each of the Defendants is bound by a duty of good faith

 and fair dealing with Wolverine by virtue of each of the Policies.

 ANSWER: AIC objects as the allegations in Paragraph 196 are vague, ambiguous,

 unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

 one or more legal conclusions to which no response is required. Answering said

 Paragraph subject to objections and to the extent a response is required, AIC denies


                                              106
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1475 Page 107 of 123



 the allegations therein as they relate to AIC, and neither admits nor denies the

 allegations contained therein as they relate to other defendants for the reason that it

 lacks sufficient information or knowledge to form a belief as to their truth, and

 leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

 objections, AIC otherwise states that the terms, exclusions, conditions, and contents

 of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

 themselves and relies upon same with respect to any rights, duties, or obligation

 thereunder.

        197.   Each of the Defendants has arbitrarily, recklessly, and unreasonably withheld

 from Wolverine the full benefits of the insurance coverage under the Policies, and has

 breached the Policies by, among other things: (1) failing and/or refusing to honor their

 duty to defend with respect to each of the Underlying Actions; (2) failing and/or refusing to

 pay Wolverine’s defense and investigation costs in full for each of the Underlying Actions;

 (3) unreasonably and improperly misinterpreting and misapplying the terms, provisions,

 conditions of and insurance coverage provided by the Policies; (4) arbitrarily, recklessly,

 and unilaterally denying and/or limiting their duties and obligations under the Policies; (5)

 arbitrarily, recklessly, and indifferently failing and/or refusing to provide or agree to

 provide Wolverine with the full benefits of the promised indemnity under each of the

 Policies with respect to “all sums” incurred by Wolverine in the Underlying Actions

 including any settlements or judgments; (6) arbitrarily, recklessly and indifferently

 insisting that any payments made by the Defendants for Wolverine’s defense and

 investigation costs are subject to recoupment at a later date; (7) arbitrarily, recklessly, and

 indifferently failing and/or refusing to conduct a complete and thorough search for any


                                              107
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1476 Page 108 of 123



 insurance policies, or evidence thereof, in their possession, custody and control that were

 issued to Wolverine; and/or (8) refusing and/or failing to acknowledge the existence of

 Policies which provide coverage for this claim despite having previously acknowledged and

 agreed to the existence of coverage under those Policies in connection with prior claims by

 Wolverine.

 ANSWER: AIC objects as the allegations in Paragraph 197 are vague, ambiguous,

 unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

 one or more legal conclusions to which no response is required. Answering said

 Paragraph subject to objections and to the extent a response is required, AIC denies

 the allegations therein as they relate to AIC, and neither admits nor denies the

 allegations contained therein as they relate to other defendants for the reason that it

 lacks sufficient information or knowledge to form a belief as to their truth, and

 leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

 objections, AIC otherwise states that the terms, exclusions, conditions, and contents

 of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

 themselves and relies upon same with respect to any rights, duties, or obligation

 thereunder.

        198.   The foregoing conduct by each of the Defendants constitutes independent

 breaches of each of the Policies and amounts to arbitrary, reckless, indifferent, and/or

 intentional disregard of the interests of Wolverine.

 ANSWER: AIC objects as the allegations in Paragraph 198 are vague, ambiguous,

 unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

 one or more legal conclusions to which no response is required. Answering said


                                              108
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1477 Page 109 of 123



 Paragraph subject to objections and to the extent a response is required, AIC denies

 the allegations therein as they relate to AIC, and neither admits nor denies the

 allegations contained therein as they relate to other defendants for the reason that it

 lacks sufficient information or knowledge to form a belief as to their truth, and

 leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

 objections, AIC otherwise states that the terms, exclusions, conditions, and contents

 of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

 themselves and relies upon same with respect to any rights, duties, or obligation

 thereunder.

        199.   The foregoing conduct by each of the Defendants constitutes a breach of each

 insurer Defendants’ duty of good faith and fair dealing.

 ANSWER: AIC objects as the allegations in Paragraph 199 are vague, ambiguous,

 unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

 one or more legal conclusions to which no response is required. Answering said

 Paragraph subject to objections and to the extent a response is required, AIC denies

 the allegations therein as they relate to AIC, and neither admits nor denies the

 allegations contained therein as they relate to other defendants for the reason that it

 lacks sufficient information or knowledge to form a belief as to their truth, and

 leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

 objections, AIC otherwise states that the terms, exclusions, conditions, and contents

 of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

 themselves and relies upon same with respect to any rights, duties, or obligation

 thereunder.


                                              109
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1478 Page 110 of 123



        200.    As a direct and proximate result of the Defendants’ individual and collective

 breaches of their duty of good faith and fair dealing, Wolverine has sustained damages,

 damages which are continuing, and damages which Wolverine is entitled to recovery from

 Defendants under the Policies, at law, and in equity. Wolverine also is entitled to all other

 direct, indirect, consequential, special, and compensatory damages as are appropriate as a

 result of Defendants’ breaches of contract and breaches of their duty of good faith and fair

 dealing.

 ANSWER: AIC objects as the allegations in Paragraph 200 are vague, ambiguous,

 unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

 one or more legal conclusions to which no response is required. Answering said

 Paragraph subject to objections and to the extent a response is required, AIC denies

 the allegations therein as they relate to AIC, and neither admits nor denies the

 allegations contained therein as they relate to other defendants for the reason that it

 lacks sufficient information or knowledge to form a belief as to their truth, and

 leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

 objections, AIC otherwise states that the terms, exclusions, conditions, and contents

 of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

 themselves and relies upon same with respect to any rights, duties, or obligation

 thereunder.

                                 Count II – All Defendants
                  (Alleged Declaratory Judgment Pursuant to MCR 2.605)

        201.    Wolverine repeats and realleges each of the allegations in the foregoing

 paragraphs, as if fully set forth herein.



                                             110
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1479 Page 111 of 123



 ANSWER: Defendant AIC incorporates by reference its objections and answers to

 Paragraphs 1-200 of Plaintiff’s Complaint as though fully set forth herein.

        202.   Each of the Underlying Actions alleges a covered, or at least a potentially

 covered, occurrence, occurrences, or series of occurrences under each of the Policies issued

 by each of the Defendants.

 ANSWER: AIC objects as the allegations in Paragraph 202 are vague, ambiguous,

 unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

 one or more legal conclusions to which no response is required. Answering said

 Paragraph subject to objections and to the extent a response is required, AIC denies

 the allegations therein as they relate to AIC, and neither admits nor denies the

 allegations contained therein as they relate to other defendants for the reason that it

 lacks sufficient information or knowledge to form a belief as to their truth, and

 leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

 objections, AIC otherwise states that the terms, exclusions, conditions, and contents

 of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

 themselves and relies upon same with respect to any rights, duties, or obligation

 thereunder.

        203.   Each of the Primary Insurers has an immediate duty to defend and/or an

 obligation to fully pay Wolverine’s costs, fees, and expenses as incurred in connect with the

 investigation and defense of the Underlying Actions under each of their Policies. Each of

 the Primary Insurers has failed and/or refused to honor their duty to defend Wolverine in

 each of the Underlying Actions under each of the Policies.




                                             111
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1480 Page 112 of 123



 ANSWER: AIC objects as the allegations in Paragraph 203 are vague, ambiguous,

 unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

 one or more legal conclusions to which no response is required. Answering said

 Paragraph subject to objections and to the extent a response is required, AIC denies

 the allegations therein as they relate to AIC, and neither admits nor denies the

 allegations contained therein as they relate to other defendants for the reason that it

 lacks sufficient information or knowledge to form a belief as to their truth, and

 leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

 objections, AIC otherwise states that the terms, exclusions, conditions, and contents

 of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

 themselves and relies upon same with respect to any rights, duties, or obligation

 thereunder.

        204.   First State, AEIC, and North River agreed in each of their attached Policies to

 provide a complete defense to Wolverine and/or to fully pay Wolverine’s costs of

 investigating and defending any suits alleging or potentially alleging any occurrence arising

 from property damage, bodily injury, and/or personal injury under each of the Policies

 where the underlying insurance, as is the case here, has not or will not respond, has been

 reduced, or has been exhausted. Because each of the Primary Insurers underlying the

 Policies issued by First State, AEIC, and North River have failed and/or refused to honor

 their duty to defend Wolverine in each of the Underlying Actions, First State, AEIC, and

 North River must honor their duty to defend Wolverine and/or are obligated to provide a

 complete defense to Wolverine and/or to fully pay Wolverine’s costs of investigating and

 defending each of the Underlying Actions.


                                             112
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1481 Page 113 of 123



 ANSWER: AIC objects as the allegations in Paragraph 204 are vague, ambiguous,

 unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

 one or more legal conclusions to which no response is required. Answering said

 Paragraph subject to objections and to the extent a response is required, AIC denies

 the allegations therein as they relate to AIC, and neither admits nor denies the

 allegations contained therein as they relate to other defendants for the reason that it

 lacks sufficient information or knowledge to form a belief as to their truth, and

 leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

 objections, AIC otherwise states that the terms, exclusions, conditions, and contents

 of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

 themselves and relies upon same with respect to any rights, duties, or obligation

 thereunder.

       205.    The Primary Insurers, First State, AEIC, and North River have individually

 and collectively failed and/or refused to honor their duty to defend and/or to provide a

 complete defense to Wolverine and/or to pay fully all costs incurred by Wolverine in

 defending and investigating the Underlying Actions.

 ANSWER: AIC objects as the allegations in Paragraph 205 are vague, ambiguous,

 unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

 one or more legal conclusions to which no response is required. Answering said

 Paragraph subject to objections and to the extent a response is required, AIC denies

 the allegations therein as they relate to AIC, and neither admits nor denies the

 allegations contained therein as they relate to other defendants for the reason that it

 lacks sufficient information or knowledge to form a belief as to their truth, and


                                            113
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1482 Page 114 of 123



 leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

 objections, AIC otherwise states that the terms, exclusions, conditions, and contents

 of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

 themselves and relies upon same with respect to any rights, duties, or obligation

 thereunder.

        206.   Each of the Defendants agreed in each of their Policies, and has a present

 obligation, to fully and completely indemnify Wolverine on a joint and several, “all sums”

 basis, for any and all liabilities incurred, to be incurred, or paid by Wolverine in the

 Underlying Actions, including any settlements and/or judgments, under each of the

 Policies.

 ANSWER: AIC objects as the allegations in Paragraph 206 are vague, ambiguous,

 unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

 one or more legal conclusions to which no response is required. Answering said

 Paragraph subject to objections and to the extent a response is required, AIC denies

 the allegations therein as they relate to AIC, and neither admits nor denies the

 allegations contained therein as they relate to other defendants for the reason that it

 lacks sufficient information or knowledge to form a belief as to their truth, and

 leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

 objections, AIC otherwise states that the terms, exclusions, conditions, and contents

 of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

 themselves and relies upon same with respect to any rights, duties, or obligation

 thereunder.




                                            114
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1483 Page 115 of 123



        207.   Each of the Defendants has refused and/or failed to honor their obligations

 to provide, under each of their Policies, a complete indemnification to Wolverine and/or

 has failed and/or refused to acknowledge or agree to accept its obligations to pay in full on

 a joint and several, “all sums” basis, for any liabilities incurred or to be incurred by

 Wolverine with respect to the Underlying Actions, including, but not limited to, any

 settlements and/or judgments.

 ANSWER: AIC objects as the allegations in Paragraph 207 are vague, ambiguous,

 unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for

 one or more legal conclusions to which no response is required. Answering said

 Paragraph subject to objections and to the extent a response is required, AIC denies

 the allegations therein as they relate to AIC, and neither admits nor denies the

 allegations contained therein as they relate to other defendants for the reason that it

 lacks sufficient information or knowledge to form a belief as to their truth, and

 leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

 objections, AIC otherwise states that the terms, exclusions, conditions, and contents

 of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

 themselves and relies upon same with respect to any rights, duties, or obligation

 thereunder.

        208.   An actual and justiciable controversy presently exists between Wolverine

 and each of the Defendants concerning Defendants’ respective duties and obligations under

 each of the Policies with respect to the Underlying Actions.

 ANSWER: AIC objects as the allegations in Paragraph 208 are vague, ambiguous,

 unlimited as to time, unspecified as to policy, claim, or suit, and otherwise call for


                                              115
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1484 Page 116 of 123



 one or more legal conclusions to which no response is required. Answering said

 Paragraph subject to objections and to the extent a response is required, AIC denies

 the allegations therein as they relate to AIC, and neither admits nor denies the

 allegations contained therein as they relate to other defendants for the reason that it

 lacks sufficient information or knowledge to form a belief as to their truth, and

 leaves Plaintiff to its proofs thereof. Further answering said Paragraph subject to

 objections, AIC otherwise states that the terms, exclusions, conditions, and contents

 of the AIC policies, to the extent proven to exist and issued to Plaintiff, speak for

 themselves and relies upon same with respect to any rights, duties, or obligation

 thereunder.

                                          DEFENSES

        Defendant The American Insurance Company (“AIC”) has undertaken in good faith

 to list all of the Defenses that it may have with respect to Plaintiff’s claims as described in

 the Complaint. However, AIC reserves the right to reevaluate, restate and/or delete

 defenses and/or to assert additional defenses as further information and documentation is

 obtained. Further, by characterizing the following as defenses AIC does not admit that it

 bears the burden of proof on any of the issues raised by such defenses. Additionally, AIC

 does not waive any of its rights under the actual or alleged AIC policies at issue in this

 action (“AIC Policies”) or at law with respect to defense and indemnity for the claims and

 sites at issue herein. Subject to and without waiving the foregoing limitations and

 reservations, AIC identifies the following Defenses upon which it may rely in this action:

        1.     Plaintiff’s Complaint fails to state one or more proper causes of action upon

 which relief can be granted as to AIC.


                                              116
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1485 Page 117 of 123



        2.         No coverage exists for the underlying environmental claims and sites at issue

 in this action as described in Plaintiff’s Complaint under any AIC Policies issued to Plaintiff.

        3.         Plaintiff’s claims are barred as it cannot sustain its burden to prove the

 existence, issuance, insured, terms, conditions, limits, and other necessary portions of each

 of the AIC Policies alleged at issue in this action.

        4.         Michigan law applies to this dispute and governs the coverage issues at issue

 in this action,

        5.         Any defense or indemnity that may be owed by AIC under any policy issued

 to Plaintiff is limited by a pro rata, time-on-the-risk allocation among all insured and

 uninsured periods.

        6.         Plaintiff’s claims may be barred by applicable statutes of limitations and/or

 statutes of repose.

        7.         Plaintiff may have failed to mitigate their damages.

        8.         Plaintiff is barred by the doctrine of laches in that some evidence may no

 longer be available or may be in an altered state, prejudicing and/or preventing AIC from

 being able to properly or fully prepare its defense of this action.

        9.         AIC is entitled to judgment in its favor as a matter of law as to some or all of

 Plaintiff’s claims pursuant to Fed.R.Civ.P. 12(b)(6) and/or Fed.R.Civ.P. 56.

        10.        There exists no genuine issue of material fact and AIC is entitled to judgment

 in its favor as a matter of law.

        11.        In the event an agreement to arbitrate, release, satisfaction, or discharge is

 found to exist in this matter, Plaintiff’s claims are subject to dismissal as a matter of law.

        12.        Plaintiff may be estopped from asserting some or all of their alleged claims.


                                                 117
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1486 Page 118 of 123



           13.   Plaintiff’s claims may be barred, in whole or in part, based upon prior

 settlements, releases, discharges, waivers, relinquishments and/or covenants not to sue.

           14.   Plaintiff’s claims may be barred due to lack of notice and/or lack of adequate

 notice.

           15.   There is no coverage for claims for pollution or for any pollution the sites at

 issue under the AIC Policies pursuant to applicable pollution exclusions contained in or

 incorporated by the AIC Policies.

           16.   There is no insurance coverage under the AIC Policies to the extent that the

 Underlying Claims do not constitute claims for “damages” because of “property damage,” as

 those terms are defined by the AIC Policies.

           17.   There is no insurance coverage under the AIC Policies to the extent that any

 damages being sought from Plaintiff were not the result of an “occurrence” as that term is

 defined by the AIC Policies.

           18.   There is no insurance coverage under the AIC Policies to the extent that the

 Underlying Claims do not seek sums that Plaintiff is legally obligated to pay as damages.

           19.   There is no insurance coverage under the AIC Policies to the extent that

 Plaintiff has not been declared liable by adjudication or compromise with the written

 consent of AIC.

           20.   There is no insurance coverage under the AIC Policies to the extent that the

 Underlying Claims do not constitute “ultimate net loss” as that term is defined by the AIC

 Policies.




                                                118
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1487 Page 119 of 123



        21.     There is no insurance coverage under the AIC Policies to the extent that the

 Underlying Claims at issue involve “property damage” that did not occur during the

 effective dates of the AIC Policies.

        22.     There is no insurance coverage under the AIC Policies to the extent that any

 “property damage” allegedly caused by Plaintiff was either expected or intended from the

 standpoint of any insured.

        23.     There is no insurance coverage for the claims or sites at issue under the AIC

 Policies for property damage to property owned or occupied by or rented to the insured,

 property used by the insured or property in the care, custody or control of the insured or as

 to which the insured is for any purpose exercising physical control.

        24.     There is no insurance coverage under the AIC Policies to the extent that the

 claims and sites at issue involve a known loss or a loss-in-progress, non-fortuitous events

 or uninsurable risks of which Plaintiff knew or should have known before the AIC Policies

 were issued or while they were in effect.

        25.     There is no insurance coverage under the AIC Policies to the extent that

 Plaintiff has violated any of the conditions precedent to coverage in the AIC Policies.

        26.     There is no insurance coverage under the AIC Policies to the extent that

 Plaintiff has failed to provide timely written notice to AIC of a claim, accident, occurrence,

 suit or event as required by the AIC Policies.

        27.     There is no insurance coverage under the AIC Policies to the extent that

 Plaintiff has failed to timely forward to AIC every demand, notice, summons or other

 process received by Plaintiff and/or its representatives, as required by the AIC Policies.




                                              119
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1488 Page 120 of 123



           28.   There is no insurance coverage under the AIC Policies to the extent that

 Plaintiff has failed to assist and/or cooperate with AIC or to otherwise comply with the

 assistance or cooperation clauses contained in or incorporated by the AIC Policies.

           29.   There is no insurance coverage under the AIC Policies to the extent that

 Plaintiff voluntarily made and/or undertook any obligation(s) with respect to any claim

 asserted against it without notice to, or the consent of, AIC.

           30.   There is no insurance coverage under the AIC Policies to the extent that any

 defense or indemnity costs were incurred or obligations undertaken prior to the tender of

 those costs to AIC for payment.

           31.   There is no insurance coverage under the AIC Policies to the extent that

 Plaintiff has harmed, reduced, prejudiced and/or impaired, in whole or in part, the

 subrogation rights of AIC with respect to the claims and sites at issue.

           32.   There is no insurance coverage under the AIC Policies to the extent that

 Plaintiff failed to take all reasonable steps to prevent any alleged property damage.

           33.   There is no insurance coverage under the AIC Policies to the extent that the

 claims and sites at issue seeks declaratory, injunctive, restitutionary or other equitable

 relief.

           34.   There is no insurance coverage under the AIC Policies to the extent that any

 damages or activities for which coverage is sought from AIC constitute operational

 expenses or costs of doing business.

           35.   There is no insurance coverage under the AIC Policies for any punitive or

 exemplary damages, fines, penalties, or interest awarded against Plaintiff.




                                               120
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1489 Page 121 of 123



        36.    AIC has no obligation to defend Plaintiff under the AIC Policies to the extent

 that there is no “suit” seeking damages from Plaintiff for the claims and sites at issue.

        37.    There is no insurance coverage under the AIC Policies to the extent that the

 claims and sites at issue arise out of or are alleged to have arisen out of the criminal or

 illegal acts of any insured and/or Plaintiff or Plaintiff’s violation of federal, state and/or

 local laws.

        38.    There is no insurance coverage under the AIC Policies to the extent that the

 claims and sites at issue arise out of or are alleged to have arisen out of acts or omissions of

 Plaintiff that were informed, willful, wanton and/or against public policy.

        39.    The relevant underlying limits of liability have not been properly and fully

 exhausted to implicate coverage under the AIC Policies at issue, and accordingly Plaintiff is

 not entitled to insurance coverage (defense or indemnity) under those policies.

        40.    There is no insurance coverage under the AIC Policies for the claims and sites

 at issue to the extent that the applicable limits of liability of the AIC Policies have been

 impaired or exhausted, in whole or in part, by the payment of claims.

        41.    To the extent that it is determined that insurance coverage exists under the

 AIC Policies for the claims and sites at issue, such coverage is subject to the limits of

 liability in the Policy including, but not limited to, any applicable deductible or self-insured

 retention, and any per occurrence and aggregate limits of liability.

        42.    To the extent that it is determined that insurance coverage exists under the

 AIC Policies for the claims and sites at issue, the amount of coverage available may be

 reduced or eliminated by application of the “other insurance” and non-cumulation

 provisions contained in or incorporated by the AIC Policies.


                                               121
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1490 Page 122 of 123



        43.    To the extent that it is determined that insurance coverage exists under the

 AIC Policies for the claims and sites at issue, such finding is subject to proper allocation of

 any covered damages across all time periods during which property damage occurred,

 including allocation as to Plaintiff for uninsured periods.

        44.    Coverage may otherwise be limited or precluded under the AIC Policies to

 the extent that any other policy terms, definitions, exclusions, conditions and

 endorsements not specifically identified herein apply to the claims and sites at issue,

 and/or based on applicable statutes, common law, or equity.

        45.    AIC reserves it rights to adopt or rely upon any other defenses asserted by

 any other insurer in this action to the extent applicable to AIC and consistent with the

 defenses asserted herein.

        43.    Plaintiff’s Complaint does not describe the claims made against AIC or the

 claims and sites at issue at issue with sufficient particularity to enable AIC to determine

 what additional defenses it may have in response to the Complaint or otherwise to

 coverage. AIC therefore reserves its right to assert any additional defenses which may be

 applicable once the precise nature of the underlying matters is pleaded or otherwise

 ascertained through discovery, investigation, or otherwise.

        WHEREFORE, as to Plaintiff’s Complaint in its entirety, Defendant AIC respectfully

 requests that this Court:

        a.     Dismiss Plaintiff’s Complaint against AIC with prejudice;

        b.     Award AIC its costs, interest, and attorneys’ fees and expenses incurred in
               defending this action;

        c.     Deny all of the relief and remedies sought in Plaintiff’s Prayer for Relief; and

        d.     Award all other relief that this Court may deem just and proper.
                                               122
Case 1:19-cv-00010-JTN-SJB ECF No. 27 filed 01/21/19 PageID.1491 Page 123 of 123



                               RELIANCE UPON JURY DEMAND

         Defendant The American Insurance Company relies upon the Jury Trial Demand

 previously filed by Plaintiff in this matter, as well as the Reliance Upon Jury Demand filed

 by any other Defendants in this matter.

                                           Respectfully submitted,


 DATED: January 21, 2019                   BY: /s/ Bradford S. Moyer
                                              Bradford S. Moyer (P51481)
                                              PLUNKETT COONEY, P.C.
                                              950 Trade Centre Way, Suite 310
                                              Kalamazoo, MI 49002
                                              (269) 382-5935
                                              bmoyer@plunkettcooney.com

                                               Sara Corbello (P73736)
                                               PLUNKETT COONEY, P.C.
                                               38505 Woodward Ave., Suite 100
                                               Bloomfield Hills, MI 48304
                                               (248) 901-4000
                                               scorbello@plunkettcooney.com

                                               Attorneys for Defendant The American
                                               Insurance Company




 Open.26453.90148.21503428-1




                                             123
